                        3:18-cv-01887-JMC                           Date Filed 01/04/19                       Entry Number 43-1                           Page 1 of 76

SAP




                                                                                                         Solicitation:             5400016872
                                  State of South Carolina                                                Date Issued:              12/7/2018
                                                                                                 Procurement Officer:              David H. Quiat, CPPB
                                            Request for Proposal                                              Phone:               803.737.0562
                                                                                                     E-Mail Address:               dquiat@mmo.sc.gov



      DESCRIPTION: Provide a Statewide Voting System Solution for the South Carolina State Election
                   Commission.

      USING GOVERNMENTAL UNIT: South Carolina State Election Commission

      SUBMIT OFFER BY (Opening Date/Time): 3/4/2019 11:00 AM

      The Term "Offer" Means Your "Proposal". Your offer must be submitted in a sealed package. The Solicitation Number & Opening
      Date should appear on package exterior. See the clause entitled "Submitting Your Paper Offer or Modification."

      SUBMIT YOUR SEALED OFFER TO EITHER OF THE FOLLOWING ADDRESSES:
      MAILING ADDRESS:                                                                        PHYSICAL ADDRESS:
      SFAA, Div. of Procurement Services, MMO                                                 SFAA, Div. of Procurement Services, MMO
      PO Box 101103                                                                           1201 Main Street, Suite 600
      Columbia SC 29211                                                                       Columbia SC 29201

        AWARD &  Award will be posted on 5/1/2019. The award, this solicitation, any amendments, and any related
      AMENDMENTS notices will be posted at the following web address: http://www.procurement.sc.gov
      You must submit a signed copy of this form with Your Offer. By signing, You agree to be bound by the terms of the
      Solicitation. You agree to hold Your Offer open for a minimum of one hundred and twenty (120) calendar days after the
      Opening Date. (See "Signing Your Offer" provision.)
      NAME OF OFFEROR                                                                         Any award issued will be issued to, and the contract will be
                                                                                              formed with, the entity identified as the Offeror. The entity named
                                                                                              as the offeror must be a single and distinct legal entity. Do not use
                                                                                              the name of a branch office or a division of a larger entity if the
                                                                                              branch or division is not a separate legal entity, i.e., a separate
      (full legal name of business submitting the offer)                                      corporation, partnership, sole proprietorship, etc.

      AUTHORIZED SIGNATURE                                                                    DATE SIGNED


      (Person must be authorized to submit binding offer to contract on behalf of Offeror.)

      TITLE                                                                                   STATE VENDOR NO.

      (business title of person signing above)                                                (Register to Obtain S.C. Vendor No. at www.procurement.sc.gov)

      PRINTED NAME                                                                            STATE OF INCORPORATION


      (printed name of person signing above)                                                  (If you are a corporation, identify the state of incorporation.)

      OFFEROR'S TYPE OF ENTITY: (Check one) (See "Signing Your Offer" provision.)

      ___ Sole Proprietorship ___ Partnership ___ Other_____________________________

      ___ Corporate entity (not tax-exempt) ___ Corporation (tax-exempt) ___ Government entity (federal, state, or local)
COVER PAGE - PAPER ONLY (MAR. 2015)



                                                                                                   1
                       3:18-cv-01887-JMC                  Date Filed 01/04/19                 Entry Number 43-1                    Page 2 of 76

SAP
SAP




                                                                            PAGE TWO
                                                                   (Return Page Two with Your Offer)
      HOME OFFICE ADDRESS (Address for offeror's home office /                  NOTICE ADDRESS (Address to which all procurement and contract
      principal place of business)                                              related notices should be sent.) (See "Notice" clause)




                                                                                _________________________________________________
                                                                                Area Code - Number - Extension Facsimile

                                                                                _________________________________________________ E-mail
                                                                                Address



      PAYMENT ADDRESS (Address to which payments will be sent.)                 ORDER ADDRESS (Address to which purchase orders will be sent)
      (See "Payment" clause)                                                    (See "Purchase Orders and "Contract Documents" clauses)




      ____Payment Address same as Home Office Address                           ____Order Address same as Home Office Address
      ____Payment Address same as Notice Address (check only one)               ____Order Address same as Notice Address (check only one)


      ACKNOWLEDGMENT OF AMENDMENTS
      Offerors acknowledges receipt of amendments by indicating amendment number and its date of issue. (See "Amendments to Solicitation" Provision)
      Amendment No.      Amendment Issue   Amendment No.     Amendment Issue    Amendment No.      Amendment Issue      Amendment No.    Amendment Issue
                             Date                                Date                                  Date                                  Date




        DISCOUNT FOR                  10 Calendar Days (%)          20 Calendar Days (%)           30 Calendar Days (%)          _____Calendar Days (%)
      PROMPT PAYMENT
       (See "Discount for Prompt
           Payment" clause)
      PAGE TWO (SEP 2009)                                         End of PAGE TWO




                                                                                    2
            3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1        Page 3 of 76


**IMPORTANT INFORMATION FOR ALL OFFERORS** (REVIEW THIS PAGE)

All Offerors desiring to respond to this solicitation should register and submit your response online. To respond
online, you must follow the new South Carolina Enterprise Information System (SCEIS) vendor registration
instructions found at the South Carolina Procurement Information Center website address of:
http://www.procurement.sc.gov/. Even if you are registered in the old procurement system, you must still
register or update your information in the new SCEIS system. Once the registration process is complete, the
system will generate a new SCEIS vendor userid and password. The Offeror must keep this information current
or you will not be able to submit future bids.

OFFERORS ENCOUNTERING REGISTRATION PROBLEMS SHOULD CONTACT:
DSIT Help Desk (803) 896-0001 Select Option 1 then Option 1
Monday – Friday 8:00 AM – 4:30 PM

SCEIS Service Desk Vendor Ticket Form
http://sceis.sc.gov/vendorrequests/

Additional vendor instructions concerning submitting offers can be found at:
http://procurement.sc.gov/PS/vendor/PS-vendor-submitting-offers.phtm


NUMBER OF COPIES
Offerors will need to follow these instructions carefully when responding to the solicitation.

1. The original solicitation response should be submitted on-line and is the official response.

2. Offerors should attach all requested documents to their response in the online system. These documents can
be attached under the “My Notes” tab in the online system either on the main response page or under the
necessary line item. If submitting multiple attachments label them clearly.

Offerors should submit the following copies of their response to the address on the Cover Page (all items must
be labeled as specified below as well as include company name and solicitation number):

a. One (1) original paper copy marked “original” and seven (7) identical paper copies of the Offeror’s
   Technical Proposal.

b. One (1) original paper copy marked “original” and three (3) identical paper copies of the Offeror’s
   Business Proposal.

c. One (1) labeled electronic copy (USB flash drive) of the Offeror’s Technical Proposal.

d. One (1) labeled electronic copy (USB flash drive) of the Offeror’s Business Proposal.

e. One (1) USB flash drive labeled “original redacted” containing a redacted version of your original
   Technical and Business Proposals. Note: Except for the information removed or concealed, the redacted
   version must be identical to your original offer. The redacted version must reflect the same pagination as
   the original and show the empty space (or blacked out sections) from which information was redacted.




                                                         3
        3:18-cv-01887-JMC   Date Filed 01/04/19   Entry Number 43-1   Page 4 of 76

                                 TABLE OF CONTENTS

SCHEDULE OF KEY DATES IN THE PROPOSAL PROCESS                                        7

PART 1 INSTRUCTIONS TO OFFERORS – A. GENERAL INSTRUCTIONS                             8
1.1   DEFINITIONS, CAPITALIZATION, AND HEADINGS                                       8
1.2   AMENDMENTS TO SOLICITATION                                                      8
1.3   AUTHORIZED AGENT                                                                8
1.4   AWARD NOTIFICATION                                                              9
1.5   PROPOSAL AS OFFER TO CONTRACT                                                   9
1.6   PROPOSAL ACCEPTANCE PERIOD                                                      9
1.7   BID IN ENGLISH & DOLLARS                                                        9
1.8   AUTHORITY AS PROCUREMENT AGENT                                                  9
1.9   CERTIFICATE OF INDEPENDENT PRICE DETERMINATION                                  9
1.10  CERTIFICATION REGARDING DEBARMENT AND OTHER RESPONSIBILITY MATTERS             10
1.11  CODE OF LAWS AVAILABLE                                                         10
1.12  DISCLOSURE OF CONFLICTS OF INTEREST OR UNFAIR COMPETITIVE ADVANTAGE            11
1.13  DEADLINE FOR SUBMISSION OF OFFER                                               11
1.14  DRUG FREE WORK PLACE CERTIFICATION                                             11
1.15  DUTY TO INSPECT AND INQUIRE                                                    11
1.16  ETHICS CERTIFICATE                                                             11
1.17  OMIT TAXES FROM PRICE                                                          12
1.18  OPEN TRADE REPRESENTATION                                                      12
1.19  PROTESTS                                                                       12
1.20  PROHIBITED COMMUNICATIONS AND DONATIONS                                        12
1.21  PUBLIC OPENING                                                                 12
1.22  QUESTIONS FROM OFFERORS                                                        12
1.23  REJECTION/CANCELLATION                                                         12
1.24  RESPONSIVENESS/IMPROPER OFFERS                                                 13
1.25  SIGNING YOUR OFFER                                                             13
1.26  STATE OFFICE CLOSINGS                                                          13
1.27  SUBMITTING CONFIDENTIAL INFORMATION                                            14
1.28  SUBMITTING A PAPER OFFER OR MODIFICATION                                       14
1.29  TAX CREDIT FOR SUBCONTRACTING WITH DISADVANTAGED SMALL BUSINESSES              14
1.30  VENDOR REGISTRATION MANDATORY                                                  15
1.31  WITHDRAWAL OR CORRECTION OF OFFER                                              15

PART 1 INSTRUCTIONS TO OFFERORS – B. SPECIAL INSTRUCTIONS                            15
1.32  PRE-PROPOSAL CONFERENCE/SUBMISSION OF QUESTIONS                                15
1.33  CONTENTS OF OFFER                                                              16
1.34  REQUIRED MEDIA AND FORMAT                                                      16
1.35 LEASE FORM - QUESTIONS                                                          16
1.36  MAIL PICKUP                                                                    16
1.37  ON-LINE REGISTRATION INSTRUCTIONS                                              16
1.38 ON-SITE PRESENTATIONS/PRESENTATION SCRIPT                                       16
1.39  OPENING PROPOSALS-INFORMATION NOT DIVULGED                                     17
1.40  PROTEST – CPO – ITMO ADDRESS                                                   17
1.41  RELEASE OF CLAIMS                                                              17
1.42  DISCUSSIONS AND NEGOTIATIONS                                                   17

PART 2 SCOPE OF PROPOSAL                                                             18
2.1   INTRODUCTION                                                                   18

                                            4
        3:18-cv-01887-JMC   Date Filed 01/04/19   Entry Number 43-1   Page 5 of 76


PART 3 SCOPE OF WORK                                                                 19

PART 4 MANDATORY MINIMUM QUALIFICATIONS                                              21

PART 5 INFORMATION FOR OFFERORS TO SUBMIT                                            21
5.1   TECHNICAL PROPOSAL                                                             21
5.1.1 COVER PAGE                                                                     21
5.1.2 EXECUTIVE SUMMARY                                                              21
5.1.3 TABLE OF CONTENTS                                                              22
5.1.4 VOTING SYSTEM SOLUTION                                                         22
5.1.5 EXPERIENCE AND CAPABILITY                                                      24
5.1.6 PROJECT MANAGEMENT, TRAINING AND IMPLEMENTATION                                25
5.1.7 TECHNICAL SUPPORT AND DOCUMENTATION                                            25
5.1.8 WARRANTY AND POST WARRANTY                                                     26
5.2   BUSINESS PROPOSAL                                                              26

PART 6 AWARD CRITERIA                                                                27

PART 7 TERMS AND CONDITIONS – A. GENERAL                                             28
7.1   ASSIGNMENT, NOVATION, AND CHANGE OF NAME, IDENTITY, OR STRUCTURE               28
7.2   BANKRUPTCY-GENERAL                                                             28
7.3   CHOICE-OF-LAW                                                                  28
7.4   CONTRACT DOCUMENTS AND ORDER OF PRECEDENCE                                     28
7.5   DISCOUNT FOR PROMPT PAYMENT                                                    29
7.6   DISPUTES                                                                       29
7.7   EQUAL OPPORTUNITY                                                              29
7.8   FALSE CLAIMS                                                                   29
7.9   FIXED PRICING REQUIRED                                                         30
7.10  NO INDEMNITY OR DEFENSE                                                        30
7.11  NOTICE                                                                         30
7.12  OPEN TRADE                                                                     30
7.13  PAYMENT AND INTEREST                                                           30
7.14  PUBLICITY                                                                      30
7.15  PURCHASE ORDERS                                                                31
7.16  SURVIVAL OF OBLIGATIONS                                                        31
7.17  TAXES                                                                          31
7.18  TERMINATION DUE TO UNAVAILABILITY OF FUNDS                                     31
7.19  THIRD PARTY BENEFICIARY                                                        31
7.20  WAIVER                                                                         31

PART 7 TERMS AND CONDITIONS – B. SPECIAL                                             31
7.21 BANKRUPTCY – GOVERNMENT INFORMATION                                             31
7.22  CHANGES                                                                        32
7.23 CISG                                                                            32
7.24  COMPLIANCE WITH LAWS                                                           32
7.25 CONFERENCE – PRE-PERFORMANCE                                                    32
7.26 CONTRACT DOCUMENTS & ORDER OF PRECEDENCE-SOFTWARE LICENSING-                    33
      SINGLE AGENCY
7.27 CONTRACT LIMITATIONS                                                            33
7.28  CONTRACTOR’S LIABILITY INSURANCE-GENERAL                                       33
7.29  CONTRACTOR’S LIABILITY INSURANCE – INFORMATION SECURITY AND PRIVACY            34
7.30 CONTRACTOR PERSONNEL                                                            35

                                            5
          3:18-cv-01887-JMC   Date Filed 01/04/19   Entry Number 43-1   Page 6 of 76


7.31   CONTRACTOR’S OBLIGATION - GENERAL                                               35
7.32   CONTRACT INTERPRETATION                                                         35
7.33   CONTRACTOR’S USE OF STATE PROPERTY                                              36
7.34   DEFAULT                                                                         36
7.35   DISPOSAL OF PACKAGING                                                           37
7.36   ILLEGAL IMMIGRATION                                                             37
7.37   INDEMNIFICATION – THIRD PARTY CLAIMS-GENERAL                                    37
7.38   INDEMNIFICATION – THIRD PARTY CLAIMS-DISCLOSURE OF INFORMATION                  38
7.39   INDEMNIFICATION – INTELLECTUAL PROPERTY                                         38
7.40   INFORMATION SECURITY - DEFINITIONS                                              39
7.41   INFORMATION SECURITY – SAFEGUARDING REQUIREMENTS                                40
7.42   INFORMATION SECURITY – LOCATION OF DATA                                         41
7.43   INFORMATION USE AND DISCLOSURE                                                  41
7.44   INFORMATION USE AND DISCLOSURE – STANDARDS                                      42
7.45   LICENSES AND PERMITS                                                            42
7.46   MATERIAL AND WORKMANSHIP                                                        42
7.47   OFFSHORE CONTRACTING PROHIBITED                                                 43
7.48   OWNERSHIP OF DATA AND MATERIALS                                                 43
7.49   SECURITY FOR PERFORMANCE, DAMAGES                                               43
7.50   PRICE ADJUSTMENTS                                                               43
7.51   PRICE ADJUSTMENTS – LIMITED BY CPI “ALL ITEMS”                                  44
7.52   PRICING DATA – AUDIT-INSPECTION                                                 44
7.53   RELATIONSHIP OF THE PARTIES                                                     44
7.54   SERVICE PROVIDER SECURITY REPRESENTATION                                        44
7.55   SHIPPING/RISK OF LOSS                                                           45
7.56   SOFTWARE LICENSES                                                               45
7.57   SOFTWARE LICENSING AGREEMENTS – SINGLE SOLICITATION                             46
7.58   TERM OF CONTRACT - EFFECTIVE DATE                                               47
7.59   TERMINATION FOR CONVENIENCE–INDEFINITE DELIVERY/INDEFINITE QUANTITY             47
       CONTRACTS
7.63   TERMINATION FOR CONVENIENCE                                                     47

PART 8 ATTACHMENTS/APPENDICES TO THE SOLICITATION                                      49
ATTACHMENT 1 IMPORTANT TAX NOTICE – NONRESIDENTS ONLY                                  50
ATTACHMENT 2 OFFEROR’S CHECKLIST                                                       52
ATTACHMENT 3 MINORITY PARTICIPATION FORM                                               53
ATTACHMENT 4 SERVICE PROVIDER SECURITY ASSESSMENT QUESTIONNAIRE                        54
ATTACHMENT 5 SOUTH CAROLINA STANDARD AMENDMENT TO END USER
             LICENSE AGREEMENTS FOR COMMERCIAL OFF-THE-SHELF
             SOFTWARE SINGLE AGENCY                                                    56
ATTACHMENT 6 STATE OF SOUTH CAROLINA STANDARD EQUIPMENT AGREEMENT                      67
APPENDIX A   ON-SITE PRESENTATION AGENDA FORMAT                                        71
APPENDIX B   NUMBER OF PRECINCTS AND REGISTERED VOTERS BY COUNTY                       72
APPENDIX C   ABSENTEE PARTICIPATION TOTALS FOR 11/06/2012 STATEWIDE
             GENERAL ELECTION                                                          73
APPENDIX C-1 ABSENTEE PARTICIPATION TOTALS FOR 11/08/2012 STATEWIDE
             GENERAL ELECTION                                                          74
APPENDIX D   BUSINESS PROPOSAL                                                         75




                                              6
      3:18-cv-01887-JMC        Date Filed 01/04/19    Entry Number 43-1   Page 7 of 76


                               REQUEST FOR PROPOSAL (RFP)
                             SOLICITATION NUMBER 5400016872

                            VOTING SYSTEM SOLUTION
                   SOUTH CAROLINA STATE ELECTION COMMISSION

                SCHEDULE OF KEY DATES IN THE PROPOSAL PROCESS
                             All dates subject to change


1. Distribution of the Request for Proposal                                    12/7/2018


2. Pre-Proposal Conference                                                     12/19/2018


3. Deadline for Submission of Questions (1:00 p.m.)                            1/7/2019


4. State’s Written Responses to Questions submitted                            1/11/2019


5. Submission and Opening of Proposals                                         3/4/2019


6. Offerors Notified/Oral Presentation Date/Time Assigned                      3/29/2019


7. Oral Presentations                                                          Week of
                                                                               4/15/2019

8. Intent to Award Posting Date                                                5/1/2019


9. Intent to Award Becomes Official                                            5/14/2019

10. Contract Performance                                                       7/1/2019




                                                7
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1       Page 8 of 76


PART 1
                   INSTRUCTIONS TO OFFERORS-A. GENERAL INSTRUCTIONS

1.1     DEFINITIONS, CAPITALIZATION, AND HEADINGS: Clause headings used in this solicitation
are for convenience only and shall not be used to construe meaning or intent. Even if not capitalized, the
following definitions are applicable to all parts of the solicitation, unless expressly provided otherwise.
Amendment means a document issued to supplement the original solicitation document.
Authority means the State Fiscal Accountability Authority or its successor in interest.
Business means any corporation, partnership, individual, sole proprietorship, joint stock company, joint venture,
or any other legal entity. [11-35-310(3)]
Change Order means any written alteration in specifications, delivery point, rate of delivery, period of
performance, price, quantity, or other provisions of any contract accomplished by mutual agreement of the
parties to the contract. [11-35-310(4)]
Contract See the clause entitled “Contract Documents & Order of Precedence.”
Contract Modification means a written order signed by the Procurement Officer directing the Contractor to
make changes which the clause of the contract titled “Changes,” authorizes the Procurement Officer to order
without the consent of the Contractor. [11-35-310(9)]
Contractor means the Offeror receiving an award as a result of this solicitation.
Cover Page means the top page of the original solicitation on which the solicitation is identified by number.
Offerors are cautioned that Amendments may modify information provided on the Cover Page.
Offer means the proposal submitted in response to this solicitation. The term Proposal is used interchangeably
with the term Offer.
Offeror means the single legal entity submitting the offer. See the clause entitled “Signing Your Offer.”
Page Two means the second page of the original solicitation, which is labeled Page Two.
Procurement Officer means the person, or his successor, identified as such on either the Cover Page, an
amendment, or an award notice.
Solicitation means this document, including all its parts, attachments, and any Amendments.
State means the Using Governmental Unit identified on the Cover Page.
Subcontractor means any person you contract with to perform or provide any part of the work.
Using Governmental Unit means the unit of government identified as such on the Cover Page.
Work means all labor, materials, equipment, services, or property of any type, provided or to be provided by the
Contractor to fulfill the Contractor’s obligations under the Contract.
You and Your means Offeror.

1.2     AMENDMENTS TO SOLICITATION: (a) The solicitation may be amended at any time prior to
opening. All amendments to this solicitation shall be in writing from the State. The State shall not be legally
bound by any amendment which is not in writing. All actual and prospective Offerors should monitor the
following web site for the issuance of amendments: www.procurement.sc.gov (b) Offerors shall acknowledge
receipt of any amendment to this solicitation (1) by signing and returning the amendment, (2) by identifying the
amendment number and date in the space provided for this purpose on Page Two, (3) by acknowledging receipt
in the Offeror’s Executive Summary, (4) by letter, or (5) by submitting a proposal that indicates in some way
that the Offeror received the amendment. (c) If this solicitation is amended, then all terms and conditions which
are not modified by the amendment(s) remain unchanged.

1.3     AUTHORIZED AGENT (FEB 2015): All authority regarding this procurement is vested solely with
the responsible Procurement Officer. Unless specifically delegated in writing, the Procurement Officer is the
only government official authorized to bind the government with regard to this procurement or the resulting
contract.


                                                        8
            3:18-cv-01887-JMC         Date Filed 01/04/19       Entry Number 43-1        Page 9 of 76


1.4    AWARD NOTIFICATION: Notice regarding any award, cancellation of award, or extension of award
will be posted at the location and on the date specified on the Cover Page or, if applicable, any notice of
extension of award. Notice will be sent to all Offerors responding to the Solicitation.

1.5     PROPOSAL AS OFFER TO CONTRACT: By submitting Your proposal, You are offering to enter
into a contract with the Using Governmental Unit. Without further action by either party, a binding contract
shall result upon final award. Any award issued will be issued to, and the contract will be formed with, the
entity identified as the Offeror on the Cover Page. An offer may be submitted by only one legal entity; “joint
bids” are not allowed.

1.6     PROPOSAL ACCEPTANCE PERIOD: In order to withdraw Your Offer after the minimum period
specified on the Cover Page, You must notify the Procurement Officer in writing. Otherwise, Your Offer
remains valid until final award including through any periods consumed by protests.

1.7    BID IN ENGLISH & DOLLARS: Offers submitted in response to this solicitation shall be in the
English language and in US dollars.

1.8    AUTHORITY AS PROCUREMENT AGENT (DEC 2015): The Procurement Officer is an employee
of the Authority acting on behalf of the Using Governmental Unit pursuant to the Consolidated Procurement
Code. Any contracts awarded as a result of this procurement are between the Contractor and the Using
Governmental Unit. The Authority is not a party to such contracts, unless and to the extent that the Authority is
a using governmental unit, and bears no liability for any party's losses arising out of or relating in any way to
the contract.

1.9    CERTIFICATE OF INDEPENDENT PRICE DETERMINATION (MAY 2008): Giving false,
misleading, or incomplete information on this certification may render you subject to prosecution under Section
16-9-10 of the South Carolina Code of Laws and other applicable laws.

(a) By submitting an Offer, the Offeror certifies that-
(1) The prices in this Offer have been arrived at independently, without, for the purpose of restricting
competition, any consultation, communication, or agreement with any other Offeror or competitor relating to-
(i) Those prices;
(ii) The intention to submit an offer; or
(iii) The methods or factors used to calculate the prices offered.
(2) The prices in this Offer have not been and will not be knowingly disclosed by the Offeror, directly or
indirectly, to any other Offeror or competitor before bid opening (in the case of a sealed bid solicitation) or
contract award (in the case of a negotiated solicitation) unless otherwise required by law; and
(3) No attempt has been made or will be made by the Offeror to induce any other concern to submit or not to
submit an offer for the purpose of restricting competition.
(b) Each signature on the Offer is considered to be a certification by the signatory that the signatory-
(1) Is the person in the Offeror's organization responsible for determining the prices being offered in this
proposal, and that the signatory has not participated and will not participate in any action contrary to paragraphs
(a)(1) through (a)(3) of this certification; or
(2)(i) Has been authorized, in writing, to act as agent for the Offeror's principals in certifying that those
principals have not participated, and will not participate in any action contrary to paragraphs (a)(1) through
(a)(3) of this certification [As used in this subdivision (b)(2)(i), the term "principals" means the person(s) in the
Offeror's organization responsible for determining the prices offered in this proposal];
(ii) As an authorized agent, does certify that the principals referenced in subdivision (b)(2)(i) of this
certification have not participated, and will not participate, in any action contrary to paragraphs (a)(1) through
(a)(3) of this certification; and
                                                          9
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1        Page 10 of 76


(iii) As an agent, has not personally participated, and will not participate, in any action contrary to paragraphs
(a)(1) through (a)(3) of this certification.
(c) If the Offeror deletes or modifies paragraph (a)(2) of this certification, the Offeror must furnish with its
Offer a signed statement setting forth in detail the circumstances of the disclosure.

1.10 CERTIFICATION REGARDING DEBARMENT AND OTHER RESPONSIBILITY MATTERS:
(a)(1) By submitting an Offer, Offeror certifies, to the best of its knowledge and belief, that-

(i) Offeror and/or any of its Principals-
(A) Are not presently debarred, suspended, proposed for debarment, or declared ineligible for the award of
contracts by any state or federal agency;
(B) Have not, within a three-year period preceding this Offer, been convicted of or had a civil judgment
rendered against them for: commission of fraud or a criminal offense in connection with obtaining, attempting
to obtain, or performing a public (Federal, state, or local) contract or subcontract; violation of Federal or state
antitrust statutes relating to the submission of offers; or commission of embezzlement, theft, forgery, bribery,
falsification or destruction of records, making false statements, tax evasion, or receiving stolen property;
(C) Are not presently indicted for, or otherwise criminally or civilly charged by a governmental entity with,
commission of any of the offenses enumerated in paragraph (a)(1)(i)(B) of this provision.

(ii) Offeror has not, within a three-year period preceding this Offer, had one or more contracts terminated for
default by any public (Federal, state, or local) entity.

(2) "Principals," for the purposes of this certification, means officers; directors; owners; partners; and, persons
having primary management or supervisory responsibilities within a business entity (e.g., general manager;
plant manager; head of a subsidiary, division, or business segment, and similar positions).

(b) Offeror shall provide immediate written notice to the Procurement Officer, or his designee, if, at any time
prior to contract award, Offeror learns that its certification was erroneous when submitted or has become
erroneous by reason of changed circumstances.

(c) If Offeror is unable to certify the representations stated in paragraphs (a)(1), Offeror must submit a written
explanation regarding its inability to make the certification. The certification will be considered in connection
with a review of the Offeror's responsibility. Failure of the Offeror to furnish additional information as
requested by the Procurement Officer, or his designee, may render the Offeror nonresponsible.

(d) Nothing contained in the foregoing shall be construed to require establishment of a system of records in
order to render, in good faith, the certification required by paragraph (a) of this provision. The knowledge and
information of an Offeror is not required to exceed that which is normally possessed by a prudent person in the
ordinary course of business dealings.

(e) The certification in paragraph (a) of this provision is a material representation of fact upon which reliance
was placed when making award. If it is later determined that the Offeror knowingly or in bad faith rendered an
erroneous certification, in addition to other remedies available to the State, the Procurement Officer, or his
designee, may terminate the contract resulting from this solicitation for default.

1.11 CODE OF LAWS AVAILABLE (JAN 2006): The South Carolina Code of Laws, including the
Consolidated Procurement Code, is available at: http://www.scstatehouse.gov/code/statmast.php The South
Carolina Regulations are available at: http://www.scstatehouse.gov/coderegs/statmast.php


                                                        10
           3:18-cv-01887-JMC          Date Filed 01/04/19      Entry Number 43-1         Page 11 of 76


1.12 DISCLOSURE OF CONFLICTS OF INTEREST OR UNFAIR COMPETITIVE ADVANTAGE
(FEB 2015): You warrant and represent that your Offer identifies and explains any unfair competitive
advantage you may have in competing for the proposed contract and any actual or potential conflicts of interest
that may arise from your participation in this competition or your receipt of an award. The two underlying
principles are (a) preventing the existence of conflicting roles that might bias a contractor’s judgment, and (b)
preventing an unfair competitive advantage. If you have an unfair competitive advantage or a conflict of
interest, the State may withhold award. Before withholding award on these grounds, an Offeror will be notified
of the concerns and provided a reasonable opportunity to respond. Efforts to avoid or mitigate such concerns,
including restrictions on future activities, may be considered. Without limiting the foregoing, you represent that
your Offer identifies any services that relate to either this solicitation or the work that has already been
performed by you, a proposed subcontractor, or an affiliated business of either.

1.13 DEADLINE FOR SUBMISSION OF OFFER (JAN 2004): Any offer received after the Procurement
Officer or his designee has declared that the time set for opening has arrived, shall be rejected unless the offer
has been delivered to the designated purchasing office or the governmental body’s mail room which services
that purchasing office prior to the opening. [R. 19-445.2070(G)]

1.14 DRUG FREE WORK PLACE CERTIFICATION (JAN 2004): By submitting an Offer, Contractor
certifies that, if awarded a contract, Contractor will comply with all applicable provisions of The Drug-free
Workplace Act, Title 44, Chapter 107 of the South Carolina Code of Laws, as amended.

1.15 DUTY TO INSPECT AND INQUIRE: Offeror, by submitting an Offer, represents that it has read and
understands the Solicitation and that its Offer is made in compliance with the Solicitation and will be
implemented on time and performed satisfactorily over the entire term of the contract. Offerors are expected to
examine the Solicitation thoroughly and should request an explanation of any ambiguities, discrepancies, errors,
omissions, or conflicting statements in the Solicitation in accordance with clause 1.22 below. Failure to do so
will be at the Offeror’s risk. All ambiguities, discrepancies, errors, omissions, or conflicting statements in the
Solicitation shall be interpreted to require the better quality or greater quantity of work and/or materials, unless
otherwise directed by amendment. Offeror assumes responsibility for any patent ambiguity in the Solicitation,
or assumption it makes concerning the Solicitation, which Offeror does not bring to the State’s attention
pursuant to clause 1.22 below. By submission of a proposal, Offeror also certifies that its Offer has been
reviewed by the appropriate individuals within the Offeror’s organization and that the goods and services
herein, if an award is made to that Offeror, can and will be provided on time and for the compensation
proposed, subject to any negotiations that may affect the amount of compensation.

1.16 ETHICS CERTIFICATE (MAY 2008): By submitting an offer, the Offeror certifies that the Offeror
has and will comply with, and has not, and will not, induce a person to violate Title 8, Chapter 13 of the South
Carolina Code of Laws, as amended (ethics act). The following statutes require special attention: Section 8-13-
700, regarding use of official position for financial gain; Section 8-13-705, regarding gifts to influence action of
public official; Section 8-13-720, regarding offering money for advice or assistance of public official; Sections
8-13-755 and 8-13-760, regarding restrictions on employment of a former public official; Section 8-13-775,
prohibiting public official with economic interests from acting on contracts; Section 8-13-790, regarding
recovery of kickbacks; Section 8-13-1150, regarding statements to be filed by consultants; and Section 8-13-
1342, regarding restrictions on contributions by Contractor to candidate who participated in awarding of
contract. The State may rescind any contract and recover all amounts expended as a result of any action taken in
violation of this provision. If Contractor participates, directly or indirectly, in the evaluation or award of public
contracts, including without limitation, change orders or task orders regarding a public contract, Contractor
shall, if required by law to file such a statement, provide the statement required by Section 8-13-1150 to the
Procurement Officer at the same time the law requires the statement to be filed.

                                                         11
           3:18-cv-01887-JMC          Date Filed 01/04/19      Entry Number 43-1         Page 12 of 76


1.17 OMIT TAXES FROM PRICE (JAN 2004): Do not include any sales or use taxes in your price that
the State may be required to pay.

1.18 OPEN TRADE REPRESENTATION (JUN 2015): By submitting an Offer, Offeror represents that
Offeror is not currently engaged in the boycott of a person or an entity based in or doing business with a
jurisdiction with whom South Carolina can enjoy open trade, as defined in SC Code Section 11-35-5300.

1.19 PROTESTS: Any prospective Offeror, Contractor, or subcontractor who is aggrieved in connection
with the solicitation of a contract shall protest (and it must be actually received) within fifteen days of the date
of issuance of the applicable solicitation document at issue pursuant to S.C. Code Section 11-35-4210. Any
actual Offeror, Contractor, or subcontractor who is aggrieved in connection with the intent to award of a
contract shall protest (and it must be actually received) within ten days of the date notification of the intent to
award is posted also in accordance with S.C. Code Section 11-35-4210. A protest shall be in writing, shall set
forth the grounds of the protest and the relief requested with enough particularity to give notice of the issues to
be decided, and must be received by the appropriate Chief Procurement Officer within the time provided. See
the clause entitled “Protest – CPO” (clause 1.38 below).

1.20 PROHIBITED COMMUNICATIONS AND DONATIONS (FEB 2015): Violation of these
restrictions may result in disqualification of your Offer, suspension or debarment, and may constitute a violation
of law. (a) During the period between publication of the solicitation and final award, you must not
communicate, directly or indirectly, with the South Carolina State Election Commission or its employees,
agents or officials regarding any aspect of this procurement activity, unless otherwise approved in writing by
the Procurement Officer. All communications must be solely with the Procurement Officer. [R. 19-445.2010]
(b) You are advised to familiarize yourself with Regulation 19-445.2165, which restricts donations to a
governmental entity with whom you have or seek to have a contract. You represent that your Offer discloses
any gifts made, directly or through an intermediary, by you or your named subcontractors to or for the benefit of
the South Carolina State Election Commission during the period beginning eighteen months prior to the
Opening Date. [R. 19-445.2165]

1.21 PUBLIC OPENING (JAN 2004): Offers will be publicly opened at the date/time and at the location
identified on the Cover Page, or last Amendment, whichever is applicable.

1.22 QUESTIONS FROM OFFERORS: (a) Any prospective Offeror desiring an explanation or
interpretation of the solicitation, specifications, etc. (see clause 1.15 above “Duty to Inspect and Inquire”), must
request it in writing. Oral explanations or instructions will not be binding. Any information given a prospective
Offeror concerning a solicitation will be furnished promptly to all other prospective Offerors as an Amendment
to the solicitation, if that information is necessary for submitting offers or if the lack of it would be prejudicial
to other prospective Offerors. We will not identify you in our response to your question. (b) The State seeks to
permit maximum practicable competition. Offerors are urged to advise the Procurement Officer as soon as
possible regarding any aspect of this procurement, including any aspect of the Solicitation that unnecessarily or
inappropriately limits full and open competition. Offerors should advise the Procurement Officer of any
problems they perceive as a result of reviewing this solicitation document, which may bear upon their ability to
comply, or submit any other questions, which might ultimately bear upon the State's ability to enter into the
relationship described herein with a selected vendor.

1.23 REJECTION/CANCELLATION (JAN 2004): The State may cancel this Solicitation in whole or in
part and may reject any or all proposals in whole or in part. [SC Code Section 11-35-1710 & R.19-445.2065]




                                                         12
           3:18-cv-01887-JMC         Date Filed 01/04/19       Entry Number 43-1        Page 13 of 76


1.24 RESPONSIVENESS/IMPROPER OFFERS:
(a) Bid as Specified. Offers for supplies or services other than those specified will not be considered unless
authorized by the Solicitation.

(b) Multiple Offers. Offerors may submit more than one Offer. Each separate Offer must satisfy all Solicitation
requirements. Multiple offers may be submitted as one document, provided that you clearly differentiate
between each offer and you submit a separate cost proposal for each offer.

(c) Responsiveness. Any proposal deemed unacceptable pursuant to S.C. Regulation 19-445.2095 (I)(1)(c) and
(J) will be rejected, such determinations to be discretionary and not disturbed unless arbitrary and capricious.
The South Carolina State Election Commission may elect to conduct discussions, including the possibility of
proposal revisions, but only for those proposals determined to be either acceptable or potentially acceptable
pursuant to S.C. Regulation 19-445.2095 (I)(1)(a) and (b). Any such discussions shall be conducted in
accordance with S.C. Regulation 19-445.2095 (I)(2), (3), and (4).

(d) Price Reasonableness: Any offer may be rejected if the Procurement Officer determines in writing that it is
unreasonable as to price.

(e) Unbalanced Bidding. The State may reject an Offer as nonresponsive if the prices bid are materially
unbalanced between line items or subline items. A bid is materially unbalanced when it is based on prices
significantly less than cost for some work and prices which are significantly overstated in relation to cost for
other work, and if there is a reasonable doubt that the bid will result in the lowest overall cost to the State even
though it may be the low evaluated bid.

1.25 SIGNING YOUR OFFER (JAN 2004): Every Offer must be signed by an individual with actual
authority to bind the Offeror. (a) If the Offeror is an individual, the Offer must be signed by that individual. If
the Offeror is an individual doing business as a firm, the Offer must be submitted in the firm name, signed by
the individual, and state that the individual is doing business as a firm. (b) If the Offeror is a partnership, the
Offer must be submitted in the partnership name, followed by the words “by its Partner,” and signed by a
general partner. (c) If the Offeror is a corporation, the Offer must be submitted in the corporate name, followed
by the signature and title of the person authorized to sign. (d) An Offer may be submitted by a joint venture
involving any combination of individuals, partnerships, or corporations. If the Offeror is a joint venture, the
Offer must be submitted in the name of the joint venture and signed by every participant in the joint venture in
the manner prescribed in paragraphs (a) through (c) above for each type of participant. (e) If an Offer is signed
by an agent, other than as stated in subparagraphs (a) through (d) above, the Offer must state that it has been
signed by an Agent. Upon request, Offeror must provide proof of the agent’s authorization to bind the
principal.

1.26 STATE OFFICE CLOSINGS (JAN 2004): If an emergency or unanticipated event interrupts normal
government processes so that offers cannot be received by the exact time specified in the solicitation, the time
specified for receipt of offers will be deemed to be extended to the same time of day specified in the
solicitation on the first work day on which normal government processes resume. In lieu of an automatic
extension, an Amendment may be issued to reschedule the proposal opening. If state offices are closed at the
time a pre-proposal conference is scheduled, an Amendment will be issued to reschedule the conference.
Useful information may be available at: http://www.scemd.org/planandprepare/disasters/severe-winter-weather




                                                        13
           3:18-cv-01887-JMC         Date Filed 01/04/19       Entry Number 43-1        Page 14 of 76


1.27 SUBMITTING CONFIDENTIAL INFORMATION (FEB 2015): (An overview is available at
www.procurement.sc.gov) For every document Offeror submits in response to or with regard to this
solicitation or request, Offeror must separately mark with the word "CONFIDENTIAL" every page, or portion
thereof, that Offeror contends contains information that is exempt from public disclosure because it is either (a)
a trade secret as defined in Section 30-4-40(a)(1), or (b) privileged and confidential, as that phrase is used in
Section 11-35-410. For every document Offeror submits in response to or with regard to this solicitation or
request, Offeror must separately mark with the words "TRADE SECRET" every page, or portion thereof, that
Offeror contends contains a trade secret as that term is defined by Section 39-8-20 of the Trade Secrets Act.
For every document Offeror submits in response to or with regard to this solicitation or request, Offeror must
separately mark with the word "PROTECTED" every page, or portion thereof, that Offeror contends is
protected by Section 11-35-1810. All markings must be conspicuous; use color, bold, underlining, or some
other method in order to conspicuously distinguish the mark from the other text. Do not mark your entire
response as confidential, trade secret, or protected. If your response, or any part thereof, is improperly marked
as confidential or trade secret or protected, the State may, in its sole discretion, determine it nonresponsive. If
only portions of a page are subject to some protection, do not mark the entire page. By submitting a response to
this solicitation or request, Offeror (1) agrees to the public disclosure of every page of every document
regarding this solicitation or request that was submitted at any time prior to entering into a contract (including,
but not limited to, documents contained in a response, documents submitted to clarify a response, and
documents submitted during negotiations), unless the page is conspicuously marked "TRADE SECRET" or
"CONFIDENTIAL" or "PROTECTED", (2) agrees that any information not marked, as required by these
instructions, as a "Trade Secret" is not a trade secret as defined by the Trade Secrets Act, and (3) agrees that,
notwithstanding any claims or markings otherwise, any prices, commissions, discounts, or other financial
figures used to determine the award, as well as the final contract amount, are subject to public disclosure. In
determining whether to release documents, the State will detrimentally rely on Offeror's marking of
documents, as required by these instructions, as being either "CONFIDENTIAL" or "TRADE SECRET" or
"PROTECTED". By submitting a response, Offeror agrees to defend, indemnify and hold harmless the State of
South Carolina, its agencies, officers and employees, from every claim, demand, loss, expense, cost, damage or
injury, including attorney's fees, arising out of or resulting from withholding information by the State of South
Carolina or any of its agencies, that Offeror marked as "CONFIDENTIAL" or "TRADE SECRET" or
"PROTECTED". (All references to S.C. Code of Laws.)

1.28 SUBMITTING A PAPER OFFER OR MODIFICATION: Unless specifically instructed otherwise in
the solicitation, you should submit your offer or modification in accordance with the clause titled "ON-LINE
BIDDING INSTRUCTIONS." For a paper offer or modification the following instructions apply. (a) All prices
and notations should be printed in ink or typewritten. Errors should be crossed out, corrections entered and
initialed by the person signing the proposal. Do not modify the solicitation document itself. (b) (1) All copies of
the offer or modification, and any other documents required to be submitted with the offer shall be enclosed in a
sealed, opaque envelope or package. (2) Submit your offer or modification to the address on the Cover Page. (3)
The envelope or package must show the time and date specified for opening, the solicitation number, and the
name and address of the Offeror. If the offer or modification is sent by mail or special delivery service (UPS,
Federal Express, etc.), the outermost envelope or wrapper must be labeled "OFFER ENCLOSED" on the face
thereof. (c) If you are responding to more than one solicitation, submit each offer in a separate envelope or
package. (d) Submit the number of copies indicated on page 3. (e) Facsimile or e-mail offers, modifications, or
withdrawals, will not be considered unless authorized by the Solicitation.

1.29 TAX CREDIT FOR SUBCONTRACTING WITH DISADVANTAGED SMALL BUSINESSES
(JAN 2008): Pursuant to Section 12-6-3350, a taxpayer having a contract with this State who subcontracts with
a socially and economically disadvantaged small business is eligible for an income tax credit equal to four
percent of the payments to that subcontractor for work pursuant to the contract. The subcontractor must be
certified as a socially and economically disadvantaged small business as defined in Section 11-35-5010 and
                                                        14
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1        Page 15 of 76


regulations pursuant to it. The credit is limited to a maximum of fifty thousand dollars annually. A taxpayer is
eligible to claim the credit for ten consecutive taxable years beginning with the taxable year in which the first
payment is made to the subcontractor that qualifies for the credit. After the above ten consecutive taxable years,
the taxpayer is no longer eligible for the credit. A taxpayer claiming the credit shall maintain evidence of work
performed for the contract by the subcontractor. The credit may be claimed on Form TC-2, "Minority Business
Credit." A copy of the subcontractor's certificate from the Governor's Office of Small and Minority Business
(OSMBA) is to be attached to the Contractor's income tax return. Questions regarding the tax credit and how to
file are to be referred to: SC Department of Revenue, Research and Review, Phone: (803) 898-5786, Fax: (803)
898-5888. Questions regarding subcontractor certification are to be referred to: Governor's Office of Small and
Minority Business Assistance, Phone: (803) 734-0657, Fax: (803) 734-2498.

1.30 VENDOR REGISTRATION MANDATORY (JAN 2006): You must have a state vendor number to
be eligible to submit an offer. To obtain a state vendor number, visit www.procurement.sc.gov and select New
Vendor Registration. (To determine if your business is already registered, go to "Vendor Search"). Upon
registration, you will be assigned a state vendor number. Vendors must keep their vendor information current.
If you are already registered, you can update your information by selecting Change Vendor Registration.
(Please note that vendor registration does not substitute for any obligation to register with the S.C. Secretary of
State or S.C. Department of Revenue. You can register with the agencies at http://www.scbos.com/default.htm.)

1.31 WITHDRAWAL OR CORRECTION OF OFFER: Offers may be withdrawn by written notice
received at any time before the exact time set for opening. A proposal may be withdrawn in person by an
Offeror or its authorized representative if, before the exact time set for opening, the identity of the person
requesting withdrawal is established and the person signs a receipt for the proposal. The withdrawal and
correction of Offers is governed by S.C. Code Section 11-35-1520 and Regulation 19-445.2085.

PART 1
                    INSTRUCTIONS TO OFFERORS-B. SPECIAL INSTRUCTIONS


1.32   PRE-PROPOSAL CONFERENCE/SUBMISSION OF QUESTIONS:

There will be a Pre-Proposal Conference at 10:00 AM Local Time on December 19, 2018 at the South
Carolina State Election Commission Training Room, 1122 Lady Street, Suite 500, Columbia, South Carolina.

NOTE: Due to the importance of all Offerors having a clear understanding of the specifications and
requirements of this RFP, attendance at the pre-proposal conference is strongly encouraged. The South
Carolina State Election Commission strongly recommends that, at a minimum, the individual responsible for
preparing and submitting the Offeror’s proposal be in attendance. Please bring a copy of the RFP with you.

The purpose of the Pre-Proposal Conference is to identify items that are in error, unclear, or unduly restrictive.
Offeror’s will be given the opportunity to provide input, comments, questions, and suggested changes relative to
this solicitation.

All conference attendees should read the solicitation and develop their questions in preparation for the
conference. The pace of the conference will NOT afford individuals enough time to complete an initial review
of the document during the conference.

SUBMISSION OF QUESTIONS: Any questions, comments, requests for information or clarifications
regarding the RFP must be submitted in writing no later than January 7, 2019, at 1:00 P.M. (EST). Do NOT
wait to assert deviations, exceptions, etc. to anything in this RFP until (or in) the submission of your proposal.
                                                        15
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1       Page 16 of 76


Anything that any Offeror would like to modify, seek clarifications on, or any other deviation, however
modest, MUST be presented during the question and answer phase, considered and determined by the State
before the submission date for all proposals, so that all prospective Offerors will have a common and uniform
basis upon which to submit its proposals. Any written questions, requests for information or request for
clarifications received will be responded to in the form of a written amendment to the RFP and e-mailed to all
prospective Offerors. The amendment will also be posted at the following web address:
www.procurement.sc.gov

All questions, comments, requests for information or clarifications should, to the highest degree possible, cite
the specific RFP section and paragraph number(s) to which the question refers. All questions, comments,
requests for information or clarifications regarding this RFP should include the identity of the sender, firm
name, mailing address, telephone number, and e-mail address. Email is the preferred method for submitting
questions to the Procurement Officer with “Questions: Voting System Solution RFP” as the subject of the
email. E-Mail Address: dquiat@mmo.sc.gov Submit questions in an easily copied format such as MS Word.
Please do not insert your questions into tables.

1.33 CONTENTS OF OFFER (FEB 2015): (a) Offers should be complete and carefully worded and should
convey all of the information requested. (b) Offers should be prepared simply and economically, providing a
straightforward, concise description of Offeror’s capabilities to satisfy the requirements of the RFP. Emphasis
should be on completeness and clarity of content. (c) If your offer includes any comment over and above the
specific information requested in the solicitation, you should include this information as a separate appendix to
your Offer. Offers which include either modifications to any of the solicitation’s contractual requirements or an
Offeror’s standard terms and conditions may be deemed non-responsive and not considered for award.

1.34 REQUIRED MEDIA AND FORMAT: In addition to your original offer, you must submit the number
of copies in the format as indicated on page 3. The Procurement Officer must be able to view, search, copy and
print electronic documents without a password.

1.35 LEASE FORM-QUESTIONS (JAN 2006): Use of the attached standard equipment agreement (form
80-SC-EL-1, revised 7/1/88) is required by Regulation 19-445.2152. No other lease form shall be used. Offerors
may propose modifications to this agreement prior to the deadline for submitting questions (see 1.32 above).
Any modifications accepted will be noted in an amendment.

1.36 MAIL PICKUP (JAN 2006): The State Procurement Office picks up all mail from The US Postal
Service once daily around 8:30 a.m. (excluding weekends and holidays). (See Clause 1.13 above).

1.37 ON-LINE RESGISTRATION INSTRUCTIONS: Mandatory Registration. You must register before
you can submit an offer on line! (See Clause 1.30 above).

1.38 ON-SITE PRESENTATIONS/PRESENTATION SCRIPT: The State may entertain on-site
presentations from the highest ranked responsive/responsible offerors after points from proposal evaluations are
tallied that have a mathematical possibility of being the highest ranked offeror after addition of points from the
on-site presentations and business proposal. The on-site presentations will be held at the South Carolina State
Election Commission (SEC) facilities.

a. Offerors will be limited to a presentation of their proposed VSS as described in the Offeror’s written
   proposal. Evaluators may ask questions pertaining to the Offeror’s presentation. The Offeror’s answers are
   restricted to statements of facts. Offeror will not be allowed or permitted to introduce new information or
   show products/features not included in their proposal. Negotiation is not permitted at this stage in the
   procurement process and Offerors may not change their proposals.
                                                       16
           3:18-cv-01887-JMC         Date Filed 01/04/19       Entry Number 43-1        Page 17 of 76


b. The presentation should be conducted in a straightforward manner in order to secure a clear and meaningful
   understanding of the Offeror’s proposed VSS.
c. The presentation is designed to satisfy the evaluation panel's need for understanding of the information that
   was provided in the Offeror's written proposal. Therefore, the Offeror may neither ask questions, divulge
   any cost information, nor receive preliminary assessments on its proposal from the members of the panel.
d. A presentation script will be provided to the Offeror one (1) week prior to the scheduled presentation.
   Following the provided script will assist the evaluation panel in reviewing your response and to gauge how
   well your solution meets the State’s needs. Please prepare to present information and/or perform
   presentations on all items listed in the provided script. The time allotted for the presentation shall not exceed
   three (3) hours, consisting of a fifteen (15) minute introduction period, two and a half (2.5) hours for the
   presentation, and a fifteen (15) minute period for closing remarks, all of which may include questions from
   the panel. Additionally, if time allows, at the end of the scripted portion of the presentation, Offerors will
   have the opportunity to show any additional features or functionality offerings that were not previously
   covered by the script; but were a part of their proposal response.
e. In an effort to ensure that we cover all key factors necessary to complete our selection process, we ask that
   you complete the entire script before presenting other optional features. If there is a portion of the script
   which your software does not accommodate, please state this during your presentation and move on to the
   next agenda item. Failure to review or acknowledge items on the script could affect the score received.
f. Offerors will present their presentation in REAL TIME. Offerors will be required to supply all components
   required in order to perform the presentation. The SEC will provide internet connectivity, a projection
   screen, tables, chairs and any other requested accommodations the SEC finds reasonable.

Attendees at the presentation session should include key members of the Offeror’s proposed account
management team, key technical personnel, and key subject matter experts.

1.39 OPENING PROPOSALS – INFORMATION NOT DIVULGED (FEB 2015): Offers will be
publicly opened at the date/time and at the location identified on the Cover Page, or last Amendment, whichever
is applicable. In competitive sealed proposals, neither the number, identity of Offerors nor prices will be
divulged at opening. [Section 11-35-1530 & R. 19-445.2095(C)(1)]

1.40 PROTEST - CPO - ITMO ADDRESS (JUN 2006): Any protest must be addressed to the Chief
Procurement Officer, Information Technology Management Office, and submitted in writing (a) by email to:
protest-itmo@itmo.sc.gov, or (b) by post or delivery to 1201 Main Street, Suite 600, Columbia, SC 29201.

1.41     RELEASE OF CLAIMS: With the submission of a proposal, each Offeror agrees that it will not bring
any claim or have any cause of action against the State based on any misunderstanding, failure by the State to
properly convey the information, or failure by the State to provide the Offeror with pertinent information as
intended by the RFP. Additionally, the Offeror, its officers, agents, or representatives waive and release the
State and each and any entity, person, or other source providing any information concerning the Offeror, of any
and all claims of any sort or variety whether in tort, contract or otherwise, whether known or unknown,
regarding the Offeror's or subcontractor’s past performance, products, services, personnel, reputation or its
Subcontractors or any other information sought or obtained by the State, whether or not the information is relied
on by the State. The Offeror agrees that it will assert no claims for proposal preparation costs arising from a
protest, action or claim arising from the solicitation or award.

1.42 DISCUSSIONS AND NEGOTIATIONS (FEB 2015): Submit your best terms from both a price and a
technical standpoint. Your proposal may be evaluated and your offer accepted without any discussions,
negotiations, or prior notice. Ordinarily, nonresponsive proposals will be rejected outright without prior notice.
Nevertheless, the State may elect to conduct discussions, including the possibility of limited proposal revisions,
but only for those proposals reasonably susceptible of being selected for award [11-35-1530(6); R.19-
                                                        17
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1       Page 18 of 76


445.2095(I)]. If improper revisions are submitted during discussions, the State may elect to consider only your
unrevised initial proposal, provided your initial offer is responsive. The State may also elect to conduct
negotiations, beginning with the highest ranked Offeror, or seek best and final offers, as provided in Section 11-
35-1530(8). Negotiations may involve both price and matters affecting the scope of the contract, so long as
changes are within the general scope of the request for proposals. If negotiations are conducted, the State may
elect to disregard the negotiations and accept your original proposal.

PART 2
                                           SCOPE OF PROPOSAL

It is the intent of the South Carolina State Fiscal Accountability Authority (SFAA), Division of Procurement
Services, Office of State Procurement, to solicit proposals to provide a Statewide Voting System Solution
(VSS), including all associated software, hardware, equipment, supplies, support and services, for the South
Carolina State Election Commission (SEC). Offerors may propose both ballot marking devices and/or hand-
marked optical scan systems. If submitting more than one offer each separate offer (ballot marking devices and
hand-marked optical scan) must satisfy all solicitation requirements. Multiple offers may be submitted as one
document, provided that you clearly differentiate between each offer and you submit a separate cost proposal
for each offer. Offeror’s proposed voting system solution shall include a paper record of each voter’s selections.
The SEC desires to purchase the VSS but, dependent on available funding, may consider lease options.

2.1    INTRODUCTION

The Contractor will provide all forty-six (46) counties of South Carolina all software, hardware, equipment,
supplies, support and services necessary for a complete and comprehensive statewide VSS. The VSS must
accommodate and work with the State’s voter registration system, electronic poll book, and Election Night
Reporting (ENR) system.

South Carolina requires two types of certifications. First, the VSS must be certified by a testing laboratory
accredited by the Federal Election Assistance Commission (EAC) as meeting or exceeding the minimum
requirements of federal voting system standards as required by S.C. Code of Laws Sections 7-13-1330 and 7-
13-1620 prior to the proposal due date on March 4, 2019. Second, the VSS must obtain state certification as
required by S.C. Code of Laws Sections 7-13-1320, 7-13-1330, 7-13-1340, 7-13-1620, 7-13-1640 and 7-13-
1655, as well as any other applicable sections in Title 7 of the S.C. Code, no later than April 12, 2019.

Background

The State of South Carolina currently uses a statewide electronic voting system for in-person voting and optical
scan ballots are used for absentee by mail voting in all counties. The system was implemented in 2004-2005 in
all forty-six (46) counties.

The SEC is responsible for supporting the statewide voting system by producing election definitions in a secure
environment. Data is exchanged between the SEC and counties using a Secure File Transfer Protocol (SFTP)
site. The statewide Voter Registration and Elections Management System (VREMS) generates precinct, district,
and candidate information to be used in the election definition. The election results are uploaded to the online
Election Night Reporting system (ENR) using files produced by the voting system software.

The voting system includes approximately thirteen thousand (13,000) touch screen voting machines, more than
two thousand (2,000) touch screen voting machines with audio ballot capabilities for the voters who are blind or
visually impaired, optical ballot scanners, ballot on demand printers, and other peripheral equipment.

                                                       18
           3:18-cv-01887-JMC         Date Filed 01/04/19       Entry Number 43-1        Page 19 of 76


Several counties outsource the absentee ballot mailing process for larger elections. The SEC also provides
counties with a customized electronic poll book developed by the SEC.

Currently, within the forty-six 46 counties in SC there are approximately:
    3.1 million active voters (see Appendix B)
    2,375 precincts (see Appendix B)
    20,000 poll managers required for a statewide election
    13,000 voting machines
    100 ballot scanners
    >500k absentee voters for a Presidential General Election (see Appendix C and C-1)
    50 ballot on demand printers

PART 3
                                               SCOPE OF WORK


The Contractor shall provide a turnkey solution to the SEC and the forty-six (46) counties of South Carolina.
The Contractor’s solution shall include all necessary software, hardware, equipment, supplies, support and
services necessary for a complete and comprehensive solution that meets South Carolina’s requirements for a
statewide voting system and is most advantageous to the State.

The Contractor’s VSS shall support the election processes at the county boards of registration and elections as
well as the SEC, and include all functions for defining elections, producing ballots, voting at all precincts,
tabulation, and reporting of results at the precinct, county, and state levels. The Contractor’s VSS shall include a
paper record of each voter’s selections.

The Contractor shall provide all software, hardware, firmware and services necessary to implement the
statewide voting system. The Contractor will also provide project management services, hardware and software
installation, training, documentation, onsite and remote technical support, hardware maintenance and repair, and
voting system operation and support.

The VSS must interface with the SEC’s current election night reporting system (ENR) or a comparable system
supplied by the Contractor. The SEC’s current ENR system vendor is SCYTL. The VSS must also interface
with the SEC’s voter registration system. The current voter registration system is the Voter Registration and
Elections Management System (VREMS).

The amount of precinct-level equipment including, but not limited to, voting booths and scanners must adhere
to state law plus include an additional five percent (5%) per county to allow for future growth. The Contractor
must also provide the SEC with all equipment proposed for county and precinct use in a quantity sufficient for
the state to produce and test ballots for each county.

3.1    Support for the 2020 Elections

3.1.1 The planning and implementation of the statewide voting system shall begin July 1, 2019. The Contractor
will provide all technical and support services for the conduct of every election in the State beginning on
January 1, 2020 and continuing through the 2020 General Election. This includes full onsite support for the
Presidential Preference Primaries, June Statewide Primaries and runoffs, and the November General Election.
Following the November 2020 General Election, the Contractor will provide ongoing support offsite.

                                                        19
             3:18-cv-01887-JMC       Date Filed 01/04/19      Entry Number 43-1        Page 20 of 76


3.2      Project Management and Administrative Support

3.2.1 The implementation of a VSS is a complex and critical project. The agency will assign a project manager
to serve as the primary point of contact.

3.2.2 The Contractor shall assign a project manager to oversee and coordinate VSS delivery, implementation,
training and support. The Contractor’s assigned project manager shall provide professional project management
services to ensure the successful delivery and deployment of the VSS. The project manager will be required to
submit updates at least weekly to the SEC project manager regarding VSS delivery, implementation, training
and support, technical difficulties, and all other related matters.

3.3       VSS Minimum Requirements


3.3.1 The VSS shall include the following products, services, and functionalities including, but not limited to:
         a) Define elections and format ballots;
         b) Produce ballots on demand;
         c) Tabulate ballots at precincts;
         d) Report results; and,
         e) Perform post-election audits.

3.3.2 The VSS shall include all hardware and peripheral equipment and supplies necessary to have a functioning
system. All proposed hardware must be newly manufactured, not refurbished.

3.4      Payment Schedule

3.4.1 The amount of ten percent (10%) will be retained from each payment until the successful completion of all
contractual obligations as determined by the SEC.

3.4.2 Contractual milestones will be used to execute payment and be based on a timeline provided by the
Contractor and accepted by the SEC. Completion of the statewide voting system implementation is defined as:

      a) Acceptance of hardware and software at the SEC and in each county; and,
      b) Successful completion of the 2020 General Election.

3.5      Delivery/Performance Locations

3.5.1 Deliveries will be made to the SEC and each County Office of Voter Registration and Elections as
directed by the SEC. A purchase order will be used to track inventory.

3.6      Operational Manuals

3.6.1 The Contractor shall provide all necessary operational manuals for their proposed VSS.




                                                        20
             3:18-cv-01887-JMC       Date Filed 01/04/19      Entry Number 43-1        Page 21 of 76


PART 4
                              MANDATORY MINIMUM QUALIFICATIONS

The SEC believes that a Contractor does not have the capability of successfully and fully performing the
contract unless it meets the mandatory minimum qualifications outlined below. Thus, in order to be qualified to
receive an award, offerors must meet the following mandatory minimum qualifications:

      a. The Offeror must have been in the business of providing voting system solutions for a minimum of five
         (5) calendar years.

While the SEC believes that an Offeror who does not meet these minimum qualifications cannot successfully
and fully perform the contract, Offerors are cautioned that the existence of these factors does not constitute a
finding that an Offeror is responsible. In evaluating an Offeror’s responsibility, the State Standards of
Responsibility [R.19-445.2125] and information from any other source may be considered. An Offeror must,
upon request of the State, furnish satisfactory evidence of its ability to meet all contractual requirements.
Unreasonable failure to supply information promptly in connection with a responsibility inquiry may be
grounds for determining that you are ineligible to receive an award. S.C. Code Section 11-35-1810.

PART 5
                              INFORMATION FOR OFFERORS TO SUBMIT

Offerors should submit the following information for purposes of evaluation. The SEC desires a detailed written
submission so that it can make an accurate comparison of all proposals received. Please be specific in your
answers. If submitting more than one offer each separate offer (ballot marking devices and hand-marked optical
scan) must satisfy all solicitation requirements. Multiple offers may be submitted as one document, provided
that you clearly differentiate between each offer and you submit a separate business proposal for each offer. The
Proposal should include the following sections and should be presented in the listed order:

5.1      TECHNICAL PROPOSAL

5.1.1 COVER PAGE

Offerors must submit a signed copy of the cover page (page one and two) with their offer. By submitting a
proposal, Offeror agrees to be bound by all of the terms of the RFP. Offerors agree to hold their offer open for a
minimum of one hundred and twenty (120) calendar days after the Opening Date.

5.1.2 EXECUTIVE SUMMARY

An Executive Summary should be provided with the Offeror’s Proposal. The Executive Summary should bear
the name and address of the Offeror. The Executive Summary should include a brief description of the Offeror’s
understanding of the Scope of Work, their ability to provide the required services and should highlight the
contents of their proposal.

Single Statement of Acceptance: Offerors should include a single statement of acceptance in their Executive
Summary. The single statement of acceptance should declare that the Offeror fully understands, agrees to, and
will comply with Part 1 Instructions to Offerors-A. General Instructions, Part 1 Instructions to Offerors-B.
Special Instructions, Part 2 Scope of Proposal, Part 3 Scope of Work, Part 7 Terms and Conditions-A. General,
and Part 7 Terms and Conditions-B. Special. Please note that the State may consider any proposal containing
deviations, exceptions or caveats to the RFP that have not been submitted for consideration during the question
and answer phase, and adopted by the State, as unacceptable.
                                                        21
           3:18-cv-01887-JMC          Date Filed 01/04/19      Entry Number 43-1              Page 22 of 76


Mandatory Minimum Qualification: Offerors should provide information to clearly establish that the Offeror
meets the mandatory minimum qualifications outlined in Part 4, Mandatory Minimum Qualifications. Offerors
should include this information in their Executive Summary. Any Offeror not meeting the mandatory minimum
qualifications will not be considered for award, and therefore will not be evaluated.   SAP




Subcontracting: Offerors should identify any subcontractor(s) by name, define the relationship, the services to
be performed by the subcontractor, and the years of experience. The Offeror’s contract with the subcontractor(s)
should require the subcontractor(s) to comply with all of the requirements contained in this RFP.

The Offeror may use subcontractor(s) to provide some portion of the work, subject to the following conditions:

1.    The Offeror may subcontract up to and including, but not more than, twenty-five percent (25%) of this
      contract, excluding an electronic poll book subcontractor, as measured by the dollar value of the services
      performed by the Offeror and subcontractor(s).

2.    The Offeror shall retain responsibility for all services provided by the subcontractor(s).

3.    The subcontractor(s) shall be available to meet with SEC no less than annually, at SEC’s discretion, to
      discuss the work of the subcontractor(s). The cost of the subcontracted service shall be made available to
      the SEC at the SEC’s request.

5.1.3 TABLE OF CONTENTS
The Proposal should include a Table of Contents that lists page number references. The Table of Contents
should be in sufficient detail to facilitate easy reference to the sections of the Proposal and separate attachments
(which shall be included in the main Table of Contents). If supplemental materials are included with the
Proposal, each copy of the Proposal should include such supplemental materials. Supplemental information
(i.e., information not required) and attachments included by the Offeror should be clearly identified in the Table
of Contents and provided as a separate section.

5.1.4 VOTING SYSTEM SOLUTION

Offerors should, at a minimum, restate each of the items below and provide a detailed response to that item
immediately thereafter.

a. Provide an overview of your proposed voting system solution including how the SEC and county systems
   will interact.

b. Describe, in outline form, the workflow for conducting an election using your proposed voting system
   solution including all steps required from defining the election, ballot preparation through tabulation and
   reporting.

c. Describe the security features of your proposed voting system solution.

d.   Provide a copy of the certification report from the independent testing laboratory.

e. Does your proposed VSS meet the proposed new Voluntary Voting System Guidelines (VVSG)?

f. Describe any plans you have for future system enhancements to your proposed VSS.


                                                         22
           3:18-cv-01887-JMC          Date Filed 01/04/19    Entry Number 43-1        Page 23 of 76


g. Where is your proposed VSS in its product useful lifecycle?

h. Provide the expected useful life of your proposed voting system solution.

i. What type of audit data is produced by your VSS?

j. Describe any electronic poll book solution you offer, either through your company or through a
   subcontractor. The SEC may, dependent on pricing and available funding, purchase electronic poll books as
   part of the VSS.

VSS Hardware

k. Provide a description and explanation of your proposed voting system solution’s hardware, to include, but
   not limited to, devices that will be used at the SEC and counties to create and maintain election definitions,
   produce ballots, allow for all types of voting, tabulation of results and conducting post-election audits.

l. Describe how the voter’s ballot is read by the scanner.

VSS Software

m. Provide a description of the capabilities of your proposed voting system solution’s software used at the SEC
   and county boards of registration and elections.

VSS Precinct Configuration

n. Describe a typical precinct configuration.

o. Describe the procedures poll workers will follow to open and close the polls.

p. Describe power requirements for making VSS electrical connections at the polling place and features of the
   voting device to include battery backup, etc. Describe any power considerations at the polling place.

q. Describe the size, weight, setup, and storage requirements for your proposed voting system solution. Include
   any means by which the equipment is protected from damage.

r. Describe the physical storage requirements for your proposed VSS. This should include any associated
   equipment including how many can be stacked, whether power is required for storage, the practical
   temperature and humidity limits the voting device can withstand, other limitations, etc.

s. Describe the procedure for transferring precinct vote totals to the county including any backup system in
   place in case this process fails.

t. Describe the precinct reporting features.

Voter Accessibility and Ease of Use

u. Describe the voter interface.

v. Describe how offices, candidates, and ballot questions are presented to voters.

                                                       23
           3:18-cv-01887-JMC        Date Filed 01/04/19       Entry Number 43-1        Page 24 of 76


w. Describe how the voter makes selections and marks their ballot. Provide instructions provided to the voter
   by the system.

x. Describe how a voter makes changes to their ballot.

y. Describe how a voter is alerted of undervotes and overvotes. If applicable, describe how your system
   prevents overvotes.

z. Describe how a voter casts a ballot.

aa. Describe how the voter receives confirmation of his/her vote.

bb. Describe features that make the system accessible to voters with disabilities. Describe how the voter votes
    using each accessibility feature. Describe curbside voting options.

Technical Requirements

cc. Describe how your proposed system uses data exported from a voter registration system.

dd. Describe the backup/recovery features of your proposed voting system solution.

VSS Testing

ee. Describe how Logic and Accuracy (L&A) testing is performed.

5.1.5 EXPERIENCE AND CAPABILITY

Offerors should, at a minimum, restate each of the items below and provide a detailed response to that item
immediately thereafter.

a. Describe your company’s history with a detailed description of your election expertise and experience in
   performing the services required, number of employees; and office locations.

b. Describe your company’s experience implementing statewide or large county/jurisdiction voting systems.
   (Large is defined as greater than or equal to 1 million registered voters).

c. Provide a list of current customers, the type of voting system used and its implementation date.

d. Provide the total number of company employees dedicated solely to the support of election related products
   and services.

e. Provide a description of your capacity to manufacture and deploy your proposed voting system within the
   period specified in this Request for Proposals (RFP). Disclose any parts or services obtained from outside of
   the continental United States.

f. Describe any absentee ballot mailing services you offer.

g. Provide the location of the manufacturer of your proposed voting system solution.


                                                       24
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1        Page 25 of 76


h. Explain your capacity to manufacture and supply replacement/spare parts for your proposed voting system
   over the life expectancy of the system.

i. Disclose any actual or perceived conflicts of interest that may arise from the submission of your proposal
   for evaluation or from being awarded the contract.

j. Disclose any voting system related litigation you have had within the last five (5) years.

5.1.6 PROJECT MANAGEMENT, TRAINING AND IMPLEMENTATION

Offerors should, at a minimum, restate each of the items below and provide a detailed response to that item
immediately thereafter.

a. Describe your project management methodology.

b. Describe your implementation strategy including, but not limited to, configuration, acceptance testing, and
   training for all state and county system users. Use a chart showing the steps and projected length of time to
   complete each implementation step for all institutions. Provide detailed implementation timelines and
   resources.

c. Describe your implementation plan with proposed milestones.

d. Identify key employees who will serve as points of contact.

e. Identify and provide brief biographies of the staff that would be involved in the implementation of the VSS.

f. Provide the location of your technical support staff.

g. Identify members of your companies training team for this contract.

Training and Support

h. Describe your role-specific training for SEC and county voting system technical staff.

i. Provide your detailed training plan, including dates, number of classes, etc.

j. Provide examples of all training materials.

5.1.7 TECHNICAL SUPPORT AND DOCUMENTATION

Offerors should, at a minimum, restate each of the items below and provide a detailed response to that item
immediately thereafter.

Describe all hardware and software technical support options for your proposed voting system solution.
a. List and describe all documentation to be provided to each county and the SEC such as, but not limited to,
   reference manuals, field manuals, procedures, and quick reference guides. Provide examples.

b. Describe the process by which the SEC and counties will be notified of any technical service bulletins and
   any other updates to documentation and how those bulletins and updates will be distributed.
                                                        25
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1        Page 26 of 76


5.1.8 WARRANTY AND POST WARRANTY

Offerors should, at a minimum, restate each of the items below and provide a detailed response to that item
immediately thereafter.

a. Describe all hardware and software warranty and post warranty maintenance and support options available
   for your proposed voting system solution.

b. Define all consumables and proposed timeline for replacement.

c. List any proprietary hardware and consumables that must be purchased specifically from the Contractor.

d. Describe the processes for returning, replacing, or repairing failed components of the proposed VSS.

e. Describe your preventative maintenance.

5.2    BUSINESS PROPOSAL

The SEC desires to purchase the VSS but, dependent on available funding, may consider a multi-year lease
option. As such, Offerors should submit business proposals for each financing method below. The State will
determine which option is in the State’s best interest.

Offerors must submit their Business Proposal as a separate document. The Business Proposal should not be
included in the Technical Proposal.

Business Proposal - Purchase
Offerors should complete and submit Appendix D, Business Proposal. Appendix D includes the following:

Section 1: Total Fixed VSS Purchase Price
Offerors should include their total fixed amounts for all hardware, software, implementation services, and any
other amounts for a complete turnkey solution to the SEC and the forty-six (46) counties of South Carolina.

Section 2: Hardware and Software Maintenance for the SEC and each county
Offerors should include their total fixed amounts for maintenance coverage for all hardware and software for
the SEC and each the forty-six (46) counties of South Carolina for the life of the contract.

Section 3: Ballots and Consumables
Offerors should include their total fixed amounts for all consumables and the cost of paper ballots for
Presidential Preference Primaries (two every four years) statewide primaries/runoffs and general elections based
on 3.5 million registered voters.

Section 4: Electronic Poll Books
Offerors should include their total fixed amounts for electronic poll books. The SEC may, dependent on quoted
pricing and available funding, purchase electronic poll books as part of the VSS.

Business Proposal - Leasing
Offerors should submit a lease option to include their total fixed amount on a per month basis which shall
include all services, maintenance, hardware, software, delivery, training, interest rate, etc. and applicable taxes
as specified in the solicitation.

                                                        26
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1        Page 27 of 76


All Offerors should include an amortization schedule with their lease proposal for each VSS component for the
entire contract term. The SEC will be reimbursed or credited for the amortized costs of VSS components
exchanged for products with newer technology at any point during the contract term.

If the SEC elects a multi-year lease option the State’s standard equipment agreement is required (please see
1.35).

PART 6
                                             AWARD CRITERIA

This Request for Proposal will use a two-phase scoring approach.

Phase One Scoring: In Phase One Offers will be evaluated subjectively by the Evaluation Panel using the
evaluation factors listed below (see Phase One Scoring) which does not include the on-site presentation and
business proposal. Evaluation factors are stated in the relative order of importance, with the first factor being
the most important. Once evaluation is complete, all responsive and responsible Offerors will be ranked from
most advantageous to least advantageous.

Phase Two Scoring: The State may entertain on-site presentations from the highest ranked responsive and
responsible Offerors after points from proposal evaluations in Phase One Scoring are tallied that have a
mathematical possibility of being the highest ranked Offeror after the addition of points from Phase Two (on-
site presentation and business proposal). The on-site presentation shall provide clarity or verify the contents and
the representations made in the Offerors technical response.

Phase One Scoring

1) Voting System Solution: The evaluation panel will use the information submitted in response to Part 5,
Information for Offerors to Submit, 5.1.4 Voting System Solution, a. through ee. to evaluate this criterion. Each
evaluation panel member will assign points subjectively.

2) Experience and Capability: The evaluation panel will use the information submitted in response to Part 5,
Information for Offerors to Submit, 5.1.5, Experience and Capability, a. through j. to evaluate this criterion.
Each evaluation panel member will assign points subjectively.

3) Project Management, Training and Implementation: The evaluation panel will use the information
submitted in response to Part 5, Information for Offerors to Submit, 5.1.6, Project Management, Training and
Implementation, a. through j. to evaluate this criterion. Each evaluation panel member will assign points
subjectively.

4) Technical Support and Documentation: The evaluation panel will use the information submitted in
response to Part 5, Information for Offerors to Submit, 5.1.7, Technical Support and Documentation, a. through
c. to evaluate this criterion. Each evaluation panel member will assign points subjectively.

5) Warranty and Post Warranty: The evaluation panel will use the information submitted in response to Part
5, Information for Offerors to Submit, 5.1.8, Warranty and Post Warranty, a. through e. to evaluate this
criterion. Each evaluation panel member will assign points subjectively.




                                                        27
           3:18-cv-01887-JMC         Date Filed 01/04/19       Entry Number 43-1        Page 28 of 76


Phase Two Scoring (On-Site Presentations)

1) On-site Presentation: The evaluation panel will use the on-site presentation to evaluate this criterion. Each
evaluation panel member will assign points subjectively.

2) Business Proposal: Points will be provided to the evaluation panel by the Procurement Officer. The
Procurement Officer will assign points using only the Grand Totals from Sections 1, 2 and 3 of Appendix D,
Business Proposal. Points will be provided to the evaluation panel by the Procurement Officer once the
evaluation panel has completed and finalized their scoring for the on-site presentation (award criteria 1).

PART 7
                                TERMS AND CONDITIONS -- A. GENERAL

7.1     ASSIGNMENT, NOVATION, AND CHANGE OF NAME, IDENTITY, OR STRUCTURE (FEB
2015): (a) Contractor shall not assign this contract, or its rights, obligations, or any other interest arising from
this contract, or delegate any of its performance obligations, without the express written consent of the
responsible procurement officer. The foregoing restriction does not apply to a transfer that occurs by operation
of law (e.g., bankruptcy; corporate reorganizations and consolidations, but not including partial asset sales).
Notwithstanding the foregoing, contractor may assign monies receivable under the contract provided that the
state shall have no obligation to make payment to an assignee until thirty days after contractor (not the assignee)
has provided the responsible procurement officer with (i) proof of the assignment, (ii) the identity (by contract
number) of the specific state contract to which the assignment applies, and (iii) the name of the assignee and the
exact address or account information to which assigned payments should be made. (b) If contractor amends,
modifies, or otherwise changes its name, its identity (including its trade name), or its corporate, partnership or
other structure, or its FEIN, contractor shall provide the procurement officer prompt written notice of such
change. (c) Any name change, transfer, assignment, or novation is subject to the conditions and approval
required by Regulation 19-445.2180, which does not restrict transfers by operation of law.

7.2     BANKRUPTCY - GENERAL (FEB 2015): (a) Notice. In the event the Contractor enters into
proceedings relating to bankruptcy, whether voluntary or involuntary, the Contractor agrees to furnish written
notification of the bankruptcy to the Using Governmental Unit. This notification shall be furnished within two
(2) days of the initiation of the proceedings relating to the bankruptcy filing. This notification shall include the
date on which the bankruptcy petition was filed, the identity of the court in which the bankruptcy petition was
filed, and a listing of all State contracts against which final payment has not been made. This obligation remains
in effect until final payment under this Contract. (b) Termination. This contract is voidable and subject to
immediate termination by the State upon the contractor's insolvency, including the filing of proceedings in
bankruptcy.

7.3    CHOICE-OF-LAW (JAN 2006): The Agreement, any dispute, claim, or controversy relating to the
Agreement, and all the rights and obligations of the parties shall, in all respects, be interpreted, construed,
enforced and governed by and under the laws of the State of South Carolina, except its choice of law rules. As
used in this paragraph, the term "Agreement" means any transaction or agreement arising out of, relating to, or
contemplated by the solicitation.

7.4     CONTRACT DOCUMENTS AND ORDER OF PRECEDENCE (FEB 2015): (a) Any contract
resulting from this solicitation shall consist of the following documents: (1) a Record of Negotiations, if any,
executed by you and the Procurement Officer, (2) the solicitation, as amended, (3) documentation of
clarifications [11-35-1520(8)] or discussions [11-35-1530(6)] of an offer, if applicable, (4) your offer, (5) any
statement reflecting the state's final acceptance (a/k/a "award"), and (6) purchase orders. These documents shall
be read to be consistent and complimentary. Any conflict among these documents shall be resolved by giving
                                                        28
           3:18-cv-01887-JMC         Date Filed 01/04/19       Entry Number 43-1        Page 29 of 76


priority to these documents in the order listed above. (b) The terms and conditions of documents (1) through (5)
above shall apply notwithstanding any additional or different terms and conditions in any other document,
including without limitation, (i) a purchase order or other instrument submitted by the State, (ii) any invoice or
other document submitted by Contractor, or (iii) any privacy policy, terms of use, or end user agreement.
Except as otherwise allowed herein, the terms and conditions of all such documents shall be void and of no
effect. (c) No contract, license, or other agreement containing contractual terms and conditions will be signed
by any Using Governmental Unit. Any document signed or otherwise agreed to by persons other than the
Procurement Officer shall be void and of no effect.

7.5     DISCOUNT FOR PROMPT PAYMENT (JAN 2006): (a) Discounts for prompt payment will not be
considered in the evaluation of offers. However, any offered discount will form a part of the award, and will be
taken if payment is made within the discount period indicated in the offer by the offeror. As an alternative to
offering a discount for prompt payment in conjunction with the offer, offerors awarded contracts may include
discounts for prompt payment on individual invoices.

(b) In connection with any discount offered for prompt payment, time shall be computed from the date of the
invoice. If the Contractor has not placed a date on the invoice, the due date shall be calculated from the date the
designated billing office receives a proper invoice, provided the state annotates such invoice with the date of
receipt at the time of receipt. For the purpose of computing the discount earned, payment shall be considered to
have been made on the date that appears on the payment check or, for an electronic funds transfer, the specified
payment date. When the discount date falls on a Saturday, Sunday, or legal holiday when Federal Government
offices are closed and Government business is not expected to be conducted, payment may be made on the
following business day.

7.6     DISPUTES (JAN 2006): (1) Choice-of-Forum. All disputes, claims, or controversies relating to the
Agreement shall be resolved exclusively by the appropriate Chief Procurement Officer in accordance with Title
11, Chapter 35, Article 17 of the South Carolina Code of Laws, or in the absence of jurisdiction, only in the
Court of Common Pleas for, or a federal court located in, Richland County, State of South Carolina. Contractor
agrees that any act by the Government regarding the Agreement is not a waiver of either the Government's
sovereign immunity or the Government's immunity under the Eleventh Amendment of the United States
Constitution. As used in this paragraph, the term "Agreement" means any transaction or agreement arising out
of, relating to, or contemplated by the solicitation. (2) Service of Process. Contractor consents that any papers,
notices, or process necessary or proper for the initiation or continuation of any disputes, claims, or controversies
relating to the Agreement; for any court action in connection therewith; or for the entry of judgment on any
award made, may be served on Contractor by certified mail (return receipt requested) addressed to Contractor at
the address provided as the Notice Address on Page Two or by personal service or by any other manner that is
permitted by law, in or outside South Carolina. Notice by certified mail is deemed duly given upon deposit in
the United States mail.

7.7     EQUAL OPPORTUNITY (JAN 2006): Contractor is referred to and shall comply with all applicable
provisions, if any, of Title 41, Part 60 of the Code of Federal Regulations, including but not limited to Sections
60-1.4, 60-4.2, 60-4.3, 60-250.5(a), and 60-741.5(a), which are hereby incorporated by reference.

7.8    FALSE CLAIMS (JAN 2006): According to the S.C. Code of Laws Section 16-13-240, "a person who
by false pretense or representation obtains the signature of a person to a written instrument or obtains from
another person any chattel, money, valuable security, or other property, real or personal, with intent to cheat and
defraud a person of that property is guilty" of a crime.



                                                        29
           3:18-cv-01887-JMC          Date Filed 01/04/19       Entry Number 43-1        Page 30 of 76


7.9     FIXED PRICING REQUIRED (JAN 2006): Any pricing provided by contractor shall include all
costs for performing the work associated with that price. Except as otherwise provided in this solicitation,
contractor's price shall be fixed for the duration of this contract. This clause does not prohibit contractor from
offering lower pricing after award.

7.10 NO INDEMNITY OR DEFENSE (FEB 2015): Any term or condition is void to the extent it requires
the State to indemnify, defend, or pay attorney's fees to anyone for any reason.

7.11 NOTICE (JAN 2006): (A) After award, any notices shall be in writing and shall be deemed duly given
(1) upon actual delivery, if delivery is by hand, (2) upon receipt by the transmitting party of automated
confirmation or answer back from the recipient's device if delivery is by telex, telegram, facsimile, or electronic
mail, or (3) upon deposit into the United States mail, if postage is prepaid, a return receipt is requested, and
either registered or certified mail is used. (B) Notice to contractor shall be to the address identified as the Notice
Address on Page Two. Notice to the state shall be to the Procurement Officer's address on the Cover Page.
Either party may designate a different address for notice by giving notice in accordance with this paragraph.

7.12 OPEN TRADE (JUN 2015): During the contract term, including any renewals or extensions,
Contractor will not engage in the boycott of a person or an entity based in or doing business with a jurisdiction
with whom South Carolina can enjoy open trade, as defined in SC Code Section 11-35-5300.

7.13 PAYMENT AND INTEREST (FEB 2015): (a) The State shall pay the Contractor, after the
submission of proper invoices or vouchers, the prices stipulated in this contract for supplies delivered and
accepted or services rendered and accepted, less any deductions provided in this contract. Unless otherwise
specified herein, including the purchase order, payment shall not be made on partial deliveries accepted by the
Government. (b) Unless otherwise provided herein, including the purchase order, payment will be made by
check mailed to the payment address on "Page Two." (c) Notwithstanding any other provision, payment shall be
made in accordance with S.C. Code Section 11-35-45, or Chapter 6 of Title 29 (real property improvements)
when applicable, which provides the Contractor's exclusive means of recovering any type of interest from the
Owner. Contractor waives imposition of an interest penalty unless the invoice submitted specifies that the late
penalty is applicable. Except as set forth in this paragraph, the State shall not be liable for the payment of
interest on any debt or claim arising out of or related to this contract for any reason. (d) Amounts due to the
State shall bear interest at the rate of interest established by the South Carolina Comptroller General pursuant to
Section 11-35-45 ("an amount not to exceed fifteen percent each year"), as amended, unless otherwise required
by Section 29-6-30. (e) Any other basis for interest, including but not limited to general (pre- and post-
judgment) or specific interest statutes, including S.C. Code Ann. Section 34-31-20, are expressly waived by
both parties. If a court, despite this agreement and waiver, requires that interest be paid on any debt by either
party other than as provided by items (c) and (d) above, the parties further agree that the applicable interest rate
for any given calendar year shall be the lowest prime rate as listed in the first edition of the Wall Street Journal
published for each year, applied as simple interest without compounding. (f) The State shall have all of its
common law, equitable and statutory rights of set-off.

7.14 PUBLICITY (JAN 2006): Contractor shall not publish any comments or quotes by State employees, or
include the State in either news releases or a published list of customers, without the prior written approval of
the Procurement Officer.




                                                         30
           3:18-cv-01887-JMC         Date Filed 01/04/19       Entry Number 43-1        Page 31 of 76


7.15 PURCHASE ORDERS (JAN 2006): Contractor shall not perform any work prior to the receipt of a
purchase order from the using governmental unit. The using governmental unit shall order any supplies or
services to be furnished under this contract by issuing a purchase order. Purchase orders may be used to elect
any options available under this contract, e.g., quantity, item, delivery date, payment method, but are subject to
all terms and conditions of this contract. Purchase orders may be electronic. No particular form is required. An
order placed pursuant to the purchasing card provision qualifies as a purchase order.

7.16 SURVIVAL OF OBLIGATIONS (JAN 2006): The Parties' rights and obligations which, by their
nature, would continue beyond the termination, cancellation, rejection, or expiration of this contract shall
survive such termination, cancellation, rejection, or expiration, including, but not limited to, the rights and
obligations created by the following clauses: Indemnification - Third Party Claims, Intellectual Property
Indemnification, and any provisions regarding warranty or audit.

7.17 TAXES (JAN 2006): Any tax the contractor may be required to collect or pay upon the sale, use or
delivery of the products shall be paid by the State, and such sums shall be due and payable to the contractor
upon acceptance. Any personal property taxes levied after delivery shall be paid by the State. It shall be solely
the State's obligation, after payment to contractor, to challenge the applicability of any tax by negotiation with,
or action against, the taxing authority. Contractor agrees to refund any tax collected, which is subsequently
determined not to be proper and for which a refund has been paid to contractor by the taxing authority. In the
event that the contractor fails to pay, or delays in paying, to any taxing authorities, sums paid by the State to
contractor, contractor shall be liable to the State for any loss (such as the assessment of additional interest)
caused by virtue of this failure or delay. Taxes based on Contractor's net income or assets shall be the sole
responsibility of the contractor.

7.18 TERMINATION DUE TO UNAVAILABILITY OF FUNDS (JAN 2006): Payment and performance
obligations for succeeding fiscal periods shall be subject to the availability and appropriation of funds therefor.
When funds are not appropriated or otherwise made available to support continuation of performance in a
subsequent fiscal period, the contract shall be canceled. In the event of a cancellation pursuant to this paragraph,
contractor will be reimbursed the resulting unamortized, reasonably incurred, nonrecurring costs. Contractor
will not be reimbursed any costs amortized beyond the initial contract term.

7.19 THIRD PARTY BENEFICIARY (JAN 2006): This Contract is made solely and specifically among
and for the benefit of the parties hereto, and their respective successors and assigns, and no other person will
have any rights, interest, or claims hereunder or be entitled to any benefits under or on account of this Contract
as a third party beneficiary or otherwise.

7.20 WAIVER (JAN 2006): The State does not waive any prior or subsequent breach of the terms of the
Contract by making payments on the Contract, by failing to terminate the Contract for lack of performance, or
by failing to strictly or promptly insist upon any term of the Contract. Only the Procurement Officer has actual
authority to waive any of the State's rights under this Contract. Any waiver must be in writing. SAP

PART 7
                                 TERMS AND CONDITIONS -- B. SPECIAL

7.21 BANKRUPTCY – GOVERNMENT INFORMATION (FEB 2015): (a) All government information
(as defined in the clause herein entitled “Information Security - Definitions”) shall belong exclusively to the
State, and Contractor has no legal or equitable interest in, or claim to, such information. Contractor
acknowledges and agrees that in the event Contractor enters into proceedings relating to bankruptcy, whether
voluntary or involuntary, government information in its possession and/or under its control will not be
considered property of its bankruptcy estate.
                                                        31
           3:18-cv-01887-JMC         Date Filed 01/04/19       Entry Number 43-1        Page 32 of 76


(b) Contractor agrees to notify the State within forty-eight (48) hours of any determination that it makes to file
for bankruptcy protection, and Contractor further agrees to turn over to the State, before such filing, all
government information that is in Contractor’s possession in a format that can be readily utilized by the State.
(c) In order to protect the integrity and availability of government information, Contractor shall take reasonable
measures to evaluate and monitor the financial circumstances of any subcontractor that will process, store,
transmit or access government information.

7.22 CHANGES (JAN 2006): (1) Contract Modification. By a written order, at any time, and without notice
to any surety, the Procurement Officer may, subject to all appropriate adjustments, make changes within the
general scope of this contract in any one or more of the following:
(a) drawings, designs, or specifications, if the supplies to be furnished are to be specially manufactured for the
[State] in accordance therewith;
(b) method of shipment or packing;
(c) place of delivery;
(d) description of services to be performed;
(e) time of performance (i.e., hours of the day, days of the week, etc.); or,
(f) place of performance of the services. Subparagraphs (a) to (c) apply only if supplies are furnished under this
contract. Subparagraphs (d) to (f) apply only if services are performed under this contract.
(2) Adjustments of Price or Time for Performance. If any such change increases or decreases the contractor's
cost of, or the time required for, performance of any part of the work under this contract, whether or not
changed by the order, an adjustment shall be made in the contract price, the delivery schedule, or both, and the
contract modified in writing accordingly. Any adjustment in contract price made pursuant to this clause shall be
determined in accordance with the Price Adjustment Clause of this contract. Failure of the parties to agree to an
adjustment shall not excuse the contractor from proceeding with the contract as changed, provided that the State
promptly and duly make such provisional adjustments in payment or time for performance as may be
reasonable. By proceeding with the work, the contractor shall not be deemed to have prejudiced any claim for
additional compensation, or an extension of time for completion.
(3) Time Period for Claim. Within 30 days after receipt of a written contract modification under Paragraph (1)
of this clause, unless such period is extended by the Procurement Officer in writing, the contractor shall file
notice of intent to assert a claim for an adjustment. Later notification shall not bar the contractor's claim unless
the State is prejudiced by the delay in notification.
(4) Claim Barred After Final Payment. No claim by the contractor for an adjustment hereunder shall be allowed
if notice is not given prior to final payment under this contract.

7.23 CISG (JAN 2006): The parties expressly agree that the UN Convention on the International Sale of
Goods shall not apply to this agreement.

7.24 COMPLIANCE WITH LAWS (JAN 2006): During the term of the contract, contractor shall comply
with all applicable provisions of laws, codes, ordinances, rules, regulations, and tariffs.

7.25 CONFERENCE -- PRE-PERFORMANCE (JAN 2006): Unless waived by the Procurement Officer,
a pre-performance conference between the contractor, state and Procurement Officer shall be held at a location
selected by the state within five (5) days after final award, and prior to commencement of work under the
contract. The responsibilities of all parties involved will be discussed to assure a meeting of the minds of all
concerned. The successful contractor or his duly authorized representative shall be required to attend at
contractor's expense.




                                                        32
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1        Page 33 of 76


7.26 CONTRACT DOCUMENTS & ORDER OF PRECEDENCE–SOFTWARE LICENSING–
SINGLE AGENCY (FEB 2015): Notwithstanding the clause entitled "Contract Documents & Order of
Precedence," but as provided in the clause titled “Software Licensing Agreements–Single Solicitation,” any
contract awarded pursuant to this solicitation shall not include a software licensing agreement. Further, the
document titled South Carolina Standard Amendment To End User License Agreements For Commercial Off-
The-Shelf Software – Single Agency, which is attached hereto as an exhibit, is offered as information only and
does not form part of the contract.

7.27 CONTRACT LIMITATIONS (JAN 2006): No sales may be made pursuant to this contract for any
item or service that is not expressly listed. No sales may be made pursuant to this contract after expiration of
this contract. Violation of this provision may result in termination of this contract and may subject contractor to
suspension or debarment.

7.28 CONTRACTOR'S LIABILITY INSURANCE - GENERAL (FEB 2015): (a) Without limiting any
of the obligations or liabilities of Contractor, Contractor shall procure from a company or companies lawfully
authorized to do business in South Carolina and with a current A.M. Best rating of no less than A: VII, and
maintain for the duration of the contract, insurance against claims for injuries to persons or damages to property
which may arise from or in connection with the performance of the work and the results of that work by the
contractor, his agents, representatives, employees or subcontractors.
(b) Coverage shall be at least as broad as:
(1) Commercial General Liability (CGL): Insurance Services Office (ISO) Form CG 00 01 12 07 covering CGL
on an "occurrence" basis, including products-completed operations, personal and advertising injury, with limits
no less than $1,000,000 per occurrence. If a general aggregate limit applies, the general aggregate limit shall be
twice the required occurrence limit. This contract shall be considered to be an "insured contract" as defined in
the policy.
(2) Auto Liability: ISO Form Number CA 00 01 covering any auto (Code 1), or if Contractor has no owned
autos, hired, (Code 8) and non-owned autos (Code 9), with limits no less than $1,000,000 per accident for
bodily injury and property damage.
(3) Worker's Compensation: As required by the State of South Carolina, with Statutory Limits, and Employer's
Liability Insurance with limit of no less than $1,000,000 per accident for bodily injury or disease.
(c) Every applicable Using Governmental Unit, and the officers, officials, employees and volunteers of any of
them, must be covered as additional insureds on the CGL policy with respect to liability arising out of work or
operations performed by or on behalf of the Contractor including materials, parts or equipment furnished in
connection with such work or operations. General liability coverage can be provided in the form of an
endorsement to the Contractor's insurance at least as broad as ISO Form CG 20 10 11 85 or if not available,
through the addition of both CG 20 10 and CG 20 37 if a later edition is used.
(d) For any claims related to this contract, the Contractor's insurance coverage shall be primary insurance as
respects the State, every applicable Using Governmental Unit, and the officers, officials, employees and
volunteers of any of them. Any insurance or self-insurance maintained by the State, every applicable Using
Governmental Unit, or the officers, officials, employees and volunteers of any of them, shall be excess of the
Contractor's insurance and shall not contribute with it.
(e) Prior to commencement of the work, the Contractor shall furnish the State with original certificates and
amendatory endorsements or copies of the applicable policy language effecting coverage required by this
section. All certificates are to be received and approved by the State before work commences. However, failure
to obtain the required documents prior to the work beginning shall not waive the Contractor's obligation to
provide them. The State reserves the right to require complete, certified copies of all required insurance
policies, including endorsements required by this section, at any time.
(f) Should any of the above described policies be cancelled before the expiration date thereof, notice will be
delivered in accordance with the policy provisions. In addition, the Contractor shall notify the State
immediately upon receiving any information that any of the coverages required by this section are or will be
                                                        33
           3:18-cv-01887-JMC          Date Filed 01/04/19      Entry Number 43-1         Page 34 of 76


changed, cancelled, or replaced.
(g) Contractor hereby grants to the State and every applicable Using Governmental Unit a waiver of any right to
subrogation which any insurer of said Contractor may acquire against the State or applicable Using
Governmental Unit by virtue of the payment of any loss under such insurance. Contractor agrees to obtain any
endorsement that may be necessary to effect this waiver of subrogation, but this provision applies regardless of
whether or not the State or Using Governmental Unit has received a waiver of subrogation endorsement from
the insurer.
(h) Any deductibles or self-insured retentions must be declared to and approved by the State. The State may
require the Contractor to purchase coverage with a lower deductible or retention or provide proof of ability to
pay losses and related investigations, claim administration, and defense expenses within the retention.
(i) The State reserves the right to modify these requirements, including limits, based on the nature of the risk,
prior experience, insurer, coverage, or other special circumstances.

7.29 CONTRACTOR’S LIABILITY INSURANCE – INFORMATION SECURITY AND PRIVACY
(FEB 2015): [ASK QUESTIONS NOW: For products providing the coverages required by this clause, the
insurance market is evolving. Our research indicates that the requirements stated herein reflect commercially-
available insurance products. Any offeror having concerns with any specific requirements of this clause should
communicate those concerns to the procurement officer well in advance of opening.]
(a) Without limiting any other obligations or liabilities of Contractor, Contractor shall procure from a company
or companies lawfully authorized to do business in South Carolina and with a current A.M. Best rating of no
less than A: VII, and maintain for the duration of the contract, a policy or policies of insurance against claims
which may arise from or in connection with the performance of the work and the results of that work by the
contractor, his agents, representatives, employees, subcontractors or any other entity for which the contractor is
legally responsible.
(b) Coverage must include claims for:
(i) information security risks, including without limitation, failure to prevent unauthorized access to, tampering
with or unauthorized use of a computer system; introduction of malicious codes, computer viruses, worms, logic
bombs, etc., into data or systems; or theft, damage, unauthorized disclosure, destruction, or corruption of
information in whatever form;
(ii) privacy risks, including (A) failure to properly handle, manage, store, destroy, or otherwise control non-
public personally identifiable information in any format; (B) loss or disclosure of confidential information; and
(C) any form of invasion, infringement or interference with rights of privacy, including breach of
security/privacy laws or regulations;
(iii) contractual liability for the contractor’s obligations described in the clauses titled “Indemnification - Third
Party Claims – Disclosure Of Information” and “Information Use And Disclosure;” and
(iv) errors, omissions, or negligent acts in the performance, by the contractor or by any entity for which the
contractor is legally responsible, of professional services included in the work.
(c) If the work includes content for internet web sites or any publications or media advertisements, coverage
must also include claims for actual or alleged infringement of intellectual property rights, invasion of privacy,
as well as advertising, media and content offenses.
(d) If the work includes software, coverage must also include claims for intellectual property infringement
arising out of software and/or content (with the exception of patent infringement and misappropriation of trade
secrets)
(e) Coverage shall have limits no less than five million ($5,000,000.00) dollars per occurrence and ten million
($10,000,000.00) dollars aggregate.
(f) If the insurance required by this clause is procured on a form affording “claims-made” coverage, then (i) all
limits stated above as “per occurrence” shall be understood to mean “per claim” or “per occurrence,” as is
consistent with the terms of the “claims-made” policy; and (ii) such claims-made insurance shall provide for a
retroactive date no later than the date the contract is awarded.

                                                         34
           3:18-cv-01887-JMC          Date Filed 01/04/19      Entry Number 43-1         Page 35 of 76


(g) All terms of this clause shall survive termination of the contract and shall continue until thirty (30) days past
the final completion of the work, including the performance of any warranty work. In addition, contractor shall
maintain in force and effect any “claims-made” coverage for a minimum of two (2) years after final completion
of all work or services to be provided hereunder. Contractor shall purchase an extended reporting period, or
“tail coverage,” if necessary to comply with the latter requirement.
(h) Every applicable Using Governmental Unit, and the officers, officials, employees and volunteers of any of
them, must be covered as additional insureds on the policy or policies of insurance required by this clause.
(i) For any claims related to this contract, the insurance coverage required by this clause shall be primary
insurance as respects the State, every applicable Using Governmental Unit, and the officers, officials,
employees and volunteers of any of them. Any insurance or self-insurance maintained by the State, every
applicable Using Governmental Unit, or the officers, officials, employees and volunteers of any of them, shall
be excess of the Contractor’s insurance and shall not contribute with it.
(j) Prior to commencement of the work, the Contractor shall furnish the State with original certificates of
insurance for every applicable policy effecting the coverage required by this clause. All certificates are to be
received and approved by the Procurement Officer before work commences. However, failure to obtain the
required documents prior to the work beginning shall not waive the Contractor’s obligation to provide them.
The State reserves the right to require complete, certified copies of all required insurance policies, including
policy declarations and any endorsements required by this section, at any time.
(k) Should any of the above described policies be cancelled before the expiration date thereof, notice will be
delivered in accordance with the policy provisions. In addition, the Contractor shall notify the State
immediately upon receiving any information that any of the coverages required by this clause are or will be
changed, cancelled, or replaced.
(l) Contractor hereby grants to the State and every applicable Using Governmental Unit a waiver of any right to
subrogation which any insurer of said Contractor may acquire against the State or applicable Using
Governmental Unit by virtue of the payment of any loss under such insurance as is required by this clause.
Contractor agrees to obtain any endorsement that may be necessary to effect this waiver of subrogation, but this
provision applies regardless of whether or not the State or Using Governmental Unit has received a waiver of
subrogation endorsement from the insurer.
(m) Any deductibles or self-insured retentions must be declared to and approved by the State. The State may
require the Contractor to purchase coverage with a lower deductible or retention or provide proof of ability to
pay losses and related investigations, claim administration, and defense expenses within the retention.

7.30 CONTRACTOR PERSONNEL (JAN 2006): The Contractor shall enforce strict discipline and good
order among the Contractor's employees and other persons carrying out the Contract. The Contractor shall not
permit employment of unfit persons or persons not skilled in tasks assigned to them.

7.31 CONTRACTOR'S OBLIGATION -- GENERAL (JAN 2006): The contractor shall provide and pay
for all materials, tools, equipment, labor and professional and non-professional services, and shall perform all
other acts and supply all other things necessary, to fully and properly perform and complete the work. The
contractor must act as the prime contractor and assume full responsibility for any subcontractor's performance.
The contractor will be considered the sole point of contact with regard to all situations, including payment of all
charges and the meeting of all other requirements.

7.32 CONTRACT INTERPRETATION: In the event there are any disagreements between the parties
with regards to the application of this contract or the requirements of the SEC arising from any interpretation of
the Request for Proposal, this contract, or otherwise, Contractor agrees to defer to the reasonable interpretations
of the SEC as from time to time may be made by the SEC. This provision applies to all matters including those
arising from disputes concerning whether Contractor is required to provide some service or item including
scope of work issues and whether particular items or services were included in the scope of work agreed to by

                                                         35
           3:18-cv-01887-JMC          Date Filed 01/04/19       Entry Number 43-1         Page 36 of 76


the parties in this contract or otherwise. In summary, if both parties have a reasonable interpretation regarding
application of the contract, Contractor agrees to defer to the SEC’s interpretation.

7.33 CONTRACTOR'S USE OF STATE PROPERTY (JAN 2006): Upon termination of the contract for
any reason, the State shall have the right, upon demand, to obtain access to, and possession of, all State
properties, including, but not limited to, current copies of all State application programs and necessary
documentation, all data, files, intermediate materials and supplies held by the contractor. Contractor shall not
use, reproduce, distribute, display, or sell any data, material, or documentation owned exclusively by the State
without the State's written consent, except to the extent necessary to carry out the work.

7.34 DEFAULT (JAN 2006): (a) (1) The State may, subject to paragraphs (c) and (d) of this clause, by
written notice of default to the Contractor, terminate this contract in whole or in part if the Contractor fails to:

(i) Deliver the supplies or to perform the services within the time specified in this contract or any extension;

(ii) Make progress, so as to endanger performance of this contract (but see paragraph (a)(2) of this clause); or

(iii) Perform any of the other material provisions of this contract (but see paragraph (a)(2) of this clause).

(2) The State's right to terminate this contract under subdivisions (a)(1)(ii) and (1)(iii) of this clause, may be
exercised if the Contractor does not cure such failure within 10 days (or more if authorized in writing by the
Procurement Officer) after receipt of the notice from the Procurement Officer specifying the failure.

(b) If the State terminates this contract in whole or in part, it may acquire, under the terms and in the manner the
Procurement Officer considers appropriate, supplies or services similar to those terminated, and the Contractor
will be liable to the State for any excess costs for those supplies or services. However, the Contractor shall
continue the work not terminated.

(c) Except for defaults of subcontractors at any tier, the Contractor shall not be liable for any excess costs if the
failure to perform the contract arises from causes beyond the control and without the fault or negligence of the
Contractor. Examples of such causes include (1) acts of God or of the public enemy, (2) acts of the State in
either its sovereign or contractual capacity, (3) fires, (4) floods, (5) epidemics, (6) quarantine restrictions, (7)
strikes, (8) freight embargoes, and (9) unusually severe weather. In each instance the failure to perform must be
beyond the control and without the fault or negligence of the Contractor.

(d) If the failure to perform is caused by the default of a subcontractor at any tier, and if the cause of the default
is beyond the control of both the Contractor and subcontractor, and without the fault or negligence of either, the
Contractor shall not be liable for any excess costs for failure to perform, unless the subcontracted supplies or
services were obtainable from other sources in sufficient time for the Contractor to meet the required delivery
schedule.

(e) If this contract is terminated for default, the State may require the Contractor to transfer title and deliver to
the State, as directed by the Procurement Officer, any (1) completed supplies, and (2) partially completed
supplies and materials, parts, tools, dies, jigs, fixtures, plans, drawings, information, and contract rights
(collectively referred to as "manufacturing materials" in this clause) that the Contractor has specifically
produced or acquired for the terminated portion of this contract. Upon direction of the Procurement Officer, the
Contractor shall also protect and preserve property in its possession in which the State has an interest.

(f) The State shall pay contract price for completed supplies delivered and accepted. The Contractor and
Procurement Officer shall agree on the amount of payment for manufacturing materials delivered and accepted
                                                         36
           3:18-cv-01887-JMC          Date Filed 01/04/19       Entry Number 43-1         Page 37 of 76


and for the protection and preservation of the property; if the parties fail to agree, the Procurement Officer shall
set an amount subject to the Contractor's rights under the Disputes clause. Failure to agree will be a dispute
under the Disputes clause. The State may withhold from these amounts any sum the Procurement Officer
determines to be necessary to protect the State against loss because of outstanding liens or claims of former lien
holders.

(g) If, after termination, it is determined that the Contractor was not in default, or that the default was excusable,
the rights and obligations of the parties shall, if the contract contains a clause providing for termination for
convenience of the State, be the same as if the termination had been issued for the convenience of the State. If,
in the foregoing circumstances, this contract does not contain a clause providing for termination for
convenience of the State, the contract shall be adjusted to compensate for such termination and the contract
modified accordingly subject to the contractor's rights under the Disputes clause.

(h) The rights and remedies of the State in this clause are in addition to any other rights and remedies provided
by law or under this contract.

7.35 DISPOSAL OF PACKAGING (JAN 2006): Contractor shall dispose of all wrappings, crating, and
other disposable materials pertaining to this contract at the end of each working day and upon completion of
installation.

7.36 ILLEGAL              IMMIGRATION           (NOV       2008):     (An      overview       is    available     at
www.procurement.sc.gov) By signing your offer, you certify that you will comply with the applicable
requirements of Title 8, Chapter 14 of the South Carolina Code of Laws and agree to provide to the State upon
request any documentation required to establish either: (a) that Title 8, Chapter 14 is inapplicable to you and
your subcontractors or sub-subcontractors; or (b) that you and your subcontractors or sub-subcontractors are in
compliance with Title 8, Chapter 14. Pursuant to Section 8-14-60, "A person who knowingly makes or files any
false, fictitious, or fraudulent document, statement, or report pursuant to this chapter is guilty of a felony, and,
upon conviction, must be fined within the discretion of the court or imprisoned for not more than five years, or
both." You agree to include in any contracts with your subcontractors language requiring your subcontractors
to (a) comply with the applicable requirements of Title 8, Chapter 14, and (b) include in their contracts with the
sub-subcontractors language requiring the sub-subcontractors to comply with the applicable requirements of
Title 8, Chapter 14. [07-7B097-1]

7.37 INDEMNIFICATION-THIRD PARTY CLAIMS - GENERAL (NOV 2011): Notwithstanding any
limitation in this agreement, and to the fullest extent permitted by law, Contractor shall defend and hold
harmless Indemnitees for and against any and all suits or claims of any character (and all related damages,
settlement payments, attorneys' fees, costs, expenses, losses or liabilities) by a third party which are attributable
to bodily injury, sickness, disease or death, or to injury to or destruction of tangible property arising out of or in
connection with the goods or services acquired hereunder or caused in whole or in part by any act or omission
of contractor, its subcontractors, their employees, workmen, servants, agents, or anyone directly or indirectly
employed by them or anyone for whose acts any of them may be liable, regardless of whether or not caused in
part by an Indemnitee, and whether or not such claims are made by a third party or an Indemnitee; however, if
an Indemnitee's negligent act or omission is subsequently determined to be the sole proximate cause of a suit or
claim, the Indemnitee shall not be entitled to indemnification hereunder. Contractor shall be given timely
written notice of any suit or claim. Contractor's obligations hereunder are in no way limited by any protection
afforded under workers' compensation acts, disability benefits acts, or other employee benefit acts. This clause
shall not negate, abridge, or reduce any other rights or obligations of indemnity which would otherwise exist.
The obligations of this paragraph shall survive termination, cancelation, or expiration of the parties' agreement.
This provision shall be construed fairly and reasonably, neither strongly for nor against either party, and without
regard to any clause regarding insurance. As used in this clause, "Indemnitees" means the State of South
                                                         37
           3:18-cv-01887-JMC         Date Filed 01/04/19       Entry Number 43-1        Page 38 of 76


Carolina, its instrumentalities, agencies, departments, boards, political subdivisions and all their respective
officers, agents and employees.

7.38 INDEMNIFICATION - THIRD PARTY CLAIMS – DISCLOSURE OF INFORMATION (FEB
2015): (a) Without limitation, Contractor shall defend and hold harmless Indemnitees from and against any and
all suits, claims, investigations, or fines (hereinafter “action”) of any character (and all related damages,
settlement payments, attorneys' fees, costs, expenses, losses or liabilities) by a third party which arise out of or
in connection with a disclosure of government information (as defined in the clause titled Information Security -
Definitions) caused in whole or in part by any act or omission of contractor, its subcontractors at any tier, their
employees, workmen, servants, agents, or anyone directly or indirectly employed by them or anyone for whose
acts any of them may be liable, regardless of whether or not caused in part by an Indemnitee, and whether or not
such action is brought by a third party or an Indemnitee, but only if the act or omission constituted a failure to
perform some obligation imposed by the contract or the law.
(b) Indemnitee must notify contractor in writing within a reasonable period of time after Indemnitee first
receives written notice of any action. Indemnitee's failure to provide or delay in providing such notice will
relieve contractor of its obligations under this clause only if and to the extent that such delay or failure
materially prejudices contractors ability to defend such action. Indemnitee must reasonably cooperate with
contractor's defense of such actions (such cooperation does not require and is without waiver of an Indemnitees
attorney/client, work product, or other privilege) and, subject to Title 1, Chapter 7 of the South Carolina Code
of Laws, allow contractor sole control of the defense, so long as the defense is diligently and capably
prosecuted. Indemnitee may participate in contractor’s defense of any action at its own expense. Contractor may
not, without Indemnitee’s prior written consent, settle, compromise, or consent to the entry of any judgment in
any such commenced or threatened action unless such settlement, compromise or consent (i) includes an
unconditional release of Indemnitee from all liability related to such commenced or threatened action, and (ii) is
solely monetary in nature and does not include a statement as to, or an admission of fault, culpability or failure
to act by or on behalf of, an Indemnitee or otherwise adversely affect an Indemnitee. Indemnitee’s consent is
necessary for any settlement that requires Indemnitee to part with any right or make any payment or subjects
Indemnitee to any injunction.
(c) Notwithstanding any other provision, contractor’s obligations pursuant to this clause are without any
limitation whatsoever. Contractor’s obligations under this clause shall survive the termination, cancellation,
rejection, or expiration of the contract. This provision shall be construed fairly and reasonably, neither strongly
for nor against either party, and without regard to any clause regarding insurance.
(d) "Indemnitee" means the State of South Carolina, its instrumentalities, agencies, departments, boards,
political subdivisions and all their respective officers, agents and employees.

7.39 INDEMNIFICATION-INTELLECTUAL PROPERTY (JAN 2006): (a) Without limitation and
notwithstanding any provision in this agreement, Contractor shall, upon receipt of notification, defend and
indemnify the State, its instrumentalities, agencies, departments, boards, political subdivisions and all their
respective officers, agents and employees against all actions, proceedings or claims of any nature (and all
damages, settlement payments, attorneys' fees (including inside counsel), costs, expenses, losses or liabilities
attributable thereto) by any third party asserting or involving an IP right related to an acquired item. State shall
allow Contractor to defend such claim so long as the defense is diligently and capably prosecuted. State shall
allow Contractor to settle such claim so long as (i) all settlement payments are made by Contractor, and (ii) the
settlement imposes no non-monetary obligation upon State. State shall reasonably cooperate with Contractor's
defense of such claim. (b) In the event an injunction or order shall be obtained against State's use of any
acquired item, or if in Contractor's opinion, the acquired item is likely to become the subject of a claim of
infringement or violation of an IP right, Contractor shall, without in any way limiting the foregoing, and at its
expense, either: (1) procure for State the right to continue to use, or have used, the acquired item, or (2) replace
or modify the acquired item so that it becomes non-infringing but only if the modification or replacement does
not adversely affect the specifications for the acquired item or its use by State. If neither (1) nor (2), above, is
                                                        38
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1        Page 39 of 76


practical, State may require that Contractor remove the acquired item from State, refund to State any charges
paid by State therefor, and take all steps necessary to have State released from any further liability. (c)
Contractors obligations under this paragraph do not apply to a claim to the extent (i) that the claim is caused by
Contractor's compliance with specifications furnished by the State unless Contractor knew its compliance with
the State's specifications would infringe an IP right, or (ii) that the claim is caused by Contractor's compliance
with specifications furnished by the State if the State knowingly relied on a third party's IP right to develop the
specifications provided to Contractor and failed to identify such product to Contractor. (d) As used in this
paragraph, these terms are defined as follows: "IP right(s)" means a patent, copyright, trademark, trade secret, or
any other proprietary right. "Acquired item(s)" means the rights, goods, or services furnished under this
agreement. "Specification(s)" means a detailed, exact statement of particulars such as a statement prescribing
materials, dimensions, and quality of work. (e) Contractor's obligations under this clause shall survive the
termination, cancellation, rejection, or expiration of this Agreement.

7.40 INFORMATION SECURITY - DEFINITIONS (FEB 2015): The following definitions are used in
those clauses that cross reference this clause.
Compromise means disclosure of information to unauthorized persons, or a violation of the security policy of a
system in which unauthorized intentional or unintentional disclosure, modification, destruction, or loss of an
object may have occurred. Without limitation, the term “compromise” includes copying the data through covert
network channels, or copying the data to unauthorized media, or disclosure of information in violation of any
obligation imposed by this contract.
Data means a subset of information in an electronic format that allows it to be retrieved or transmitted.
Government information means information (i) provided to Contractor by, or generated by Contractor for, the
using governmental unit, or (ii) acquired or accessed by Contractor as a result of performing the Work. Without
limiting the foregoing, government information includes any information that Contractor acquires or accesses
by software or web-based services, which includes, without limitation, any metadata or location data.
Government information excludes unrestricted information.
Information means any communication or representation of knowledge such as facts, statistics, or opinions, in
any medium or form, including textual, numerical, graphic, cartographic, narrative, or audiovisual.
Information system means a discrete set of information resources organized for the collection, processing,
maintenance, use, sharing, dissemination, or disposition of information.
Public information means any specific information, regardless of form or format, that the State has actively
and intentionally disclosed, disseminated, or made available to the public. Information is not public information
solely because it may be subject to inspection pursuant to an unfulfilled public records request.
Software means any computer program accessed or used by the Using Governmental Unit or a third party
pursuant to or as a result of this contract.
Third party means any person or entity other than the Using Governmental Unit, the Contractor, or any
subcontractors at any tier.
Unrestricted information means (1) public information acquired other than through performance of the work,
(2) information acquired by Contractor prior to contract formation, (3) information incidental to your contract
administration, such as financial, administrative, cost or pricing, or management information, and (4) any ideas,
concepts, know-how, methodologies, processes, technologies, techniques which Contractor develops or learns
in connection with Contractor’s performance of the work.
Web-based service means a service accessed over the Internet and acquired, accessed, or used by the using
governmental unit or a third party pursuant to or as a result of this contract, including without limitation, cloud
services, software-as-a-service, and hosted computer services.




                                                        39
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1        Page 40 of 76


7.41 INFORMATION SECURITY - SAFEGUARDING REQUIREMENTS (FEB 2015): (a)
Definitions. The terms used in this clause shall have the same meaning as the terms defined in the clause titled
Information Security – Definitions. In addition, as used in this clause—
Clearing means removal of data from an information system, its storage devices, and other peripheral devices
with storage capacity, in such a way that the data may not be reconstructed using common system capabilities
(i.e., through the keyboard); however, the data may be reconstructed using laboratory methods.
Intrusion means an unauthorized act of bypassing the security mechanisms of a system.
Media means physical devices or writing surfaces including but not limited to magnetic tapes, optical disks,
magnetic disks, large scale integration memory chips, and printouts (but not including display media, e.g., a
computer monitor, cathode ray tube (CRT) or other (transient) visual output) onto which information is
recorded, stored, or printed within an information system.
Safeguarding means measures or controls that are prescribed to protect information.
Voice means all oral information regardless of transmission protocol.
(b) Safeguarding Information. Without limiting any other legal or contractual obligations, contractor shall
implement and maintain reasonable and appropriate administrative, physical, and technical safeguards
(including without limitation written policies and procedures) for protection of the security, confidentiality and
integrity of the government information in its possession. In addition, contractor stall apply security controls
when the contractor reasonably determines that safeguarding requirements, in addition to those identified in
paragraph (c) of this clause, may be required to provide adequate security, confidentiality and integrity in a
dynamic environment based on an assessed risk or vulnerability.
(c) Safeguarding requirements and procedures. Contractor shall apply the following basic safeguarding
requirements to protect government information from unauthorized access and disclosure:
(1) Protecting information on public computers or Web sites: Do not process government information on public
computers (e.g., those available for use by the general public in kiosks, hotel business centers) or computers that
do not have access control. Government information shall not be posted on Web sites that are publicly available
or have access limited only by domain/Internet Protocol restriction. Such information may be posted to web
pages that control access by user ID/password, user certificates, or other technical means, and that provide
protection via use of security technologies. Access control may be provided by the intranet (versus the Web site
itself or the application it hosts).
(2) Transmitting electronic information. Transmit email, text messages, blogs, and similar communications that
contain government information using technology and processes that provide the best level of security and
privacy available, given facilities, conditions, and environment.
(3) Transmitting voice and fax information. Transmit government information via voice and fax only when the
sender has a reasonable assurance that access is limited to authorized recipients.
(4) Physical and electronic barriers. Protect government information by at least one physical and one electronic
barrier (e.g., locked container or room, login and password) when not under direct individual control.
(5) Sanitization. At a minimum, clear information on media that have been used to process government
information before external release or disposal. Overwriting is an acceptable means of clearing media in
accordance with National Institute of Standards and Technology 800–88, Guidelines for Media Sanitization, at
http://csrc.nist.gov/ publications/nistpubs/800-88/NISTSP800-88_with-errata.pdf.
(6) Intrusion protection. Provide at a minimum the following protections against intrusions and compromise:
(i) Current and regularly updated malware protection services, e.g., anti-virus, antispyware.
(ii) Prompt application of security-relevant software upgrades, e.g., patches, service packs, and hot fixes.
(7) Transfer limitations. Transfer government information only to those subcontractors that both require the
information for purposes of contract performance and provide at least the same level of security as specified in
this clause.
(d) Subcontracts. Any reference in this clause to Contractor also includes any subcontractor at any tier.
Contractor is responsible for, and shall impose by agreement requirements at least as secure as those imposed
by this clause on, any other person or entity that contractor authorizes to take action related to government
information.
                                                        40
           3:18-cv-01887-JMC         Date Filed 01/04/19       Entry Number 43-1        Page 41 of 76


(e) Other contractual requirements regarding the safeguarding of information. This clause addresses basic
requirements and is subordinate to any other contract clauses or requirements to the extent that it specifically
provides for enhanced safeguarding of information or information systems.

7.42 INFORMATION SECURITY – LOCATION OF DATA (FEB 2015): Notwithstanding any other
provisions, contractor is prohibited from processing, storing, transmitting, or accessing government information,
as defined in the clause titled Information Security - Definitions, outside the continental United States. For
clarity, this obligation is a material requirement of this contract and applies to subcontractors at any tier.

7.43 INFORMATION USE AND DISCLOSURE (FEB 2015): Except to the extent necessary for
performance of the work, citizens should not be required to share information with those engaged by the
government in order to access services provided by the government and such information should be used by
those engaged by the government only to the extent necessary to perform the work acquired; accordingly, this
clause addresses basic requirements for the Contractor’s use and disclosure of government information, which
expressly includes, but is not limited to, information provided by or obtained from the citizens. Anonymizing
information does not resolve the foregoing concern. This clause should be broadly interpreted to effectuate this
intent. Every obligation in this clause is material. Absent express reference to this clause, this clause supersedes
any other clause to the extent of any inconsistency unless and to the extent the other clause provides greater
protection for government information.
(a) Definitions. The terms used in this clause shall have the same meaning as the terms defined in the clause
titled Information Security – Definitions.
(b) Legal mandates. Contractor shall be permitted to use, disclose, or retain government information to the
limited extent necessary to comply with any requirement imposed on Contractor by law. If it is necessary for
Contractor to use, disclose, or retain government information in order to comply with a law, Contractor shall
provide using governmental unit with written notice, including a description of the circumstances and
applicable law, in advance of such use, disclosure or retention except to the extent expressly prohibited by law.
(c) Flow down. Any reference in this clause to Contractor also includes any subcontractor at any tier. Contractor
is responsible for, and shall impose by agreement the requirements of this clause on, any other person or entity
that contractor authorizes to take action related to government information.
(d) Collecting Information. Contractor must gather and maintain government information only to the minimum
extent necessary to accomplish the work.
(e) Rights, Disclosure and Use. Except as otherwise expressly provided in this solicitation, Contractor agrees
NOT to either (1) use or disclose government information, or (2) retain government information after
termination or expiration of this contract. Contractor acquires no rights in any government information except
the limited rights to use, disclose and retain the government information in accordance with the terms of this
solicitation. To the extent reasonably necessary to perform the work, Contractor may: (i) use (including access,
process, transmit, and store) and maintain the government information itself; and (ii) disclose government
information to persons having a need-to-know (e.g., subcontractors). Before disclosing government information
to a subcontractor or third party, Contractor shall give the using governmental unit detailed written notice of
both the reason for disclosure and the identity and location of the recipient. The notice shall be provided no later
than fifteen (15) business days in advance of the disclosure.
(f) Return. Notwithstanding the using governmental unit’s failure to perform or the pendency of a dispute,
Contractor agrees to promptly deliver to the using governmental unit (or destroy, at the using governmental
unit’s option) all government information in its possession as and upon written request of using governmental
unit (provided that, if the contract has not expired or been terminated, Contractor shall be excused from the
performance of any work reasonably dependent on Contractor’s further access to such government
information).
(g) Privacy Policy & Applicable Laws. Without limiting any other legal or contractual obligations imposed by
this contract or the law, Contractor shall (a) comply with its own privacy policies and written privacy statements
relevant to the work, and (b) comply with (1) all laws applicable to Contractor regarding government
                                                        41
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1       Page 42 of 76


information, and (2) all laws and standards identified in the clause, if included, entitled Information Use and
Disclosure – Standards.
(h) Actions Following Disclosure. Immediately upon discovery of a compromise or improper use of government
information, Contractor shall take such action as may be necessary to preserve forensic evidence and eliminate
the cause of the compromise or improper use. As soon as practicable, but no later than twenty-four hours after
discovery, Contractor shall notify using governmental unit of the compromise or improper use, including a
description of the circumstances of the use or compromise. As soon as practicable after discovery, Contractor
shall undertake a thorough forensic investigation of any compromise or improper use and provide the using
governmental unit all information necessary to enable the using governmental unit to fully understand the
nature and extent of the compromise or improper use. With regard to any compromise or improper use of
government information, Contractor shall: (1) provide any notification to third parties legally required to be
provided such notice by Contractor, and if not (e.g., if legally required of the using governmental unit),
Contractor shall reimburse using governmental unit for the cost of providing such notifications; (2) pay all costs
and expenses for at least two years of identity theft monitoring services (including without limitation, credit
monitoring) and identity theft restoration services for any such affected individuals receiving notice where such
services are appropriate given the circumstances of the incident and the nature of the information compromised;
(3) undertake any other measures that are customary and reasonable for an entity to take when experiencing a
similar disclosure, (4) pay any related fines or penalties imposed on the using governmental unit, and (5)
reimburse the Using Governmental Unit all costs reasonably incurred for communications and public relations
services involved in responding to the compromise or improper use. Notwithstanding any other provision,
contractor’s obligations pursuant to this item (h) are without limitation.
(i) Survival & Remedy. All the obligations imposed by this paragraph are material. The obligations of this
section shall survive termination or expiration of the contract. Without limiting any rights the using
governmental unit may have, and notwithstanding any other term of this contract, Contractor agrees that using
governmental unit may have no adequate remedy at law for a breach of Contractor's obligations under this
clause and therefore the using governmental unit shall be entitled to pursue equitable remedies in the event of a
breach of this clause.

7.44 INFORMATION USE AND DISCLOSURE – STANDARDS (FEB 2015): To the extent applicable:
(a) Breach of security of state agency data; notification; rights and remedies of injured parties; penalties;
notification of Consumer Protection Division, S.C. Code Ann. Section 1-11-490.
(b) South Carolina Financial Identity Fraud and Identity Theft Protection Act (FIFITPA), 2008 Act 190, as
amended. Solely for purposes of Section 39-1-90 of the South Carolina Code of Laws, as amended, Contractor
is deemed to be the owner of government information, as defined herein, and Contractor agrees that the Using
Governmental Unit is not a licensee.
(c) The South Carolina Family Privacy Protection Act of 2002, S.C. Code Ann. Sections 30-2-10, et seq.
(d) Personal Identifying Information Privacy Protection, S.C. Code Ann. Sections 30-2-310 et seq.
(e) Data Breach Notification, 2014 Act No. 286, Section 117.117, as revised in any future annual appropriations
act.

7.45 LICENSES AND PERMITS (JAN 2006): During the term of the contract, the Contractor shall be
responsible for obtaining, and maintaining in good standing, all licenses (including professional licenses, if
any), permits, inspections and related fees for each or any such licenses, permits and /or inspections required by
the State, county, city or other government entity or unit to accomplish the work specified in this solicitation
and the contract.

7.46 MATERIAL AND WORKMANSHIP (JAN 2006): Unless otherwise specifically provided in this
contract, all equipment, material, and articles incorporated in the work covered by this contract are to be new
and of the most suitable grade for the purpose intended.

                                                       42
           3:18-cv-01887-JMC          Date Filed 01/04/19      Entry Number 43-1         Page 43 of 76


7.47 OFFSHORE CONTRACTING PROHIBITED (FEB 2015): No part of the resulting contract from
this solicitation may be performed offshore of the United States by persons located offshore of the United State
or by means, methods, or communications that, in whole or in part, take place offshore of the United States.

7.48 OWNERSHIP OF DATA AND MATERIALS (JAN 2006): All data, material and documentation
prepared for the state pursuant to this contract shall belong exclusively to the State.

7.49 SECURITY FOR PERFORMANCE, DAMAGES: As a condition of the execution of the contract,
the Contractor shall supply a certificate of deposit; cash; an unconditional, irrevocable, standby letter of credit;
or provide other financial arrangements whereby funds are pledged to the benefit of the State, are not under the
control of the Contractor, are payable to the State upon written demand to the holder of the security, and are
subject to the direction of the State if any of the circumstances set forth in sub-sections below occur. This
security will protect, indemnify, and save harmless the State from all costs and damages by reason of the
Contractor’s default, breach, or failure to satisfactorily complete any of the following terms:
a) Payment to all entities, individuals, and the like furnishing of labor or materials in connection with this
   contract; and/or
b) The successful execution of the final implementation plan, including satisfactorily meeting the performance
   or test requirements on the dates specified in the final implementation plan and the acceptance requirements
   and/or
c) Full and satisfactory performance of the ongoing obligations contained in the subsequent contract between
   the State and the Contractor.
d) In the event of any condition of breach or other circumstance, such as those set forth above, attributable to
   the Contractor, the State shall have the right to draw against the security such sums as are necessary to make
   the State whole, to secure and compensate the State for substituted services or other forms of relief made
   necessary by the breach. Nothing herein shall be construed to mean that the security provided for herein is
   exclusive or constitutes any limitation or restriction on any remedies to which the State may be entitled.
e) The security shall before the benefit of the Sate, payable only to the State at its discretion pursuant to the
   terms of this section, shall be in the face amount of the contract and shall be non-exclusive and in addition to
   all other remedies available to the State under this contract, or by law.
f) The Contractor shall establish the security not later than ten (10) days after the Intent To Award a contract
   becomes the official statement of award and failure to satisfy this requirement will void the contract.
g) Any interest or other income resulting from the security shall become and remain the property and
   possession of the Contractor and shall be payable to the Contractor.
h) The Contractor may request a reduction in the security on an annual basis, no earlier than twelve (12) months
   after the first (1st) anniversary date of acceptance of the service, and the State’s consideration of such request
   shall take into account performance, and likelihood of the need for future protection provided by the security
   to the State.

7.50 PRICE ADJUSTMENTS (JAN 2006): (1) Method of Adjustment. Any adjustment in the contract
price made pursuant to a clause in this contract shall be consistent with this Contract and shall be arrived at
through whichever one of the following ways is the most valid approximation of the actual cost to the
Contractor (including profit, if otherwise allowed):
(a) by agreement on a fixed price adjustment before commencement of the pertinent performance or as soon
thereafter as practicable;
(b) by unit prices specified in the Contract or subsequently agreed upon;
(c) by the costs attributable to the event or situation covered by the relevant clause, including profit if otherwise
allowed, all as specified in the Contract; or subsequently agreed upon;
(d) in such other manner as the parties may mutually agree; or,
(e) in the absence of agreement by the parties, through a unilateral initial written determination by the
Procurement Officer of the costs attributable to the event or situation covered by the clause, including profit if
                                                         43
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1        Page 44 of 76


otherwise allowed, all as computed by the Procurement Officer in accordance with generally accepted
accounting principles, subject to the provisions of Title 11, Chapter 35, Article 17 of the S.C. Code of Laws.
(2) Submission of Price or Cost Data. Upon request of the Procurement Officer, the contractor shall provide
reasonably available factual information to substantiate that the price or cost offered, for any price adjustments
is reasonable, consistent with the provisions of Section 11-35-1830.

7.51 PRICE ADJUSTMENTS -- LIMITED BY CPI "ALL ITEMS" (JAN 2006): Upon request and
adequate justification, the Procurement Officer may grant a price increase up to, but not to exceed, the
unadjusted percent change for the most recent 12 months for which data is available, that is not subject to
revision, in the Consumer Price Index (CPI) for all urban consumers (CPI-U), "all items" for services, as
determined by the Procurement Officer. The Bureau of Labor and Statistics publishes this information on the
web at www.bls.gov

7.52 PRICING DATA -- AUDIT -- INSPECTION (JAN 2006): [Clause Included Pursuant to Section 11-
35-1830, - 2210, & -2220] (a) Cost or Pricing Data. Upon Procurement Officer's request, you shall submit cost
or pricing data, as defined by 48 C.F.R. Section 2.101 (2004), prior to either (1) any award to contractor
pursuant to 11-35-1530 or 11-35-1560, if the total contract price exceeds $500,000, or (2) execution of a change
order or contract modification with contractor which exceeds $100,000. Your price, including profit or fee, shall
be adjusted to exclude any significant sums by which the state finds that such price was increased because you
furnished cost or pricing data that was inaccurate, incomplete, or not current as of the date agreed upon between
parties. (b) Records Retention. You shall maintain your records for three years from the date of final payment,
or longer if requested by the chief Procurement Officer. The state may audit your records at reasonable times
and places. As used in this subparagraph (b), the term "records" means any books or records that relate to cost
or pricing data submitted pursuant to this clause. In addition to the obligation stated in this subparagraph (b),
you shall retain all records and allow any audits provided for by 11-35-2220(2). (c) Inspection. At reasonable
times, the state may inspect any part of your place of business which is related to performance of the work. (d)
Instructions Certification. When you submit data pursuant to subparagraph (a), you shall (1) do so in accordance
with the instructions appearing in Table 15-2 of 48 C.F.R. Section 15.408 (2004) (adapted as necessary for the
state context), and (2) submit a Certificate of Current Cost or Pricing Data, as prescribed by 48 CFR Section
15.406-2(a) (adapted as necessary for the state context). (e) Subcontracts. You shall include the above text of
this clause in all of your subcontracts. (f) Nothing in this clause limits any other rights of the state.

7.53 RELATIONSHIP OF THE PARTIES (JAN 2006): Neither party is an employee, agent, partner, or
joint venturer of the other. Neither party has the right or ability to bind the other to any agreement with a third
party or to incur any obligation or liability on behalf of the other party.

7.54 SERVICE PROVIDER SECURITY REPRESENTATION (FEB 2015): The following obligations
are subordinate to any other contract clause to the extent the other clause specifically provides for enhanced
safeguarding of government information, applicable information systems, or applicable organizations. Offeror
(i) warrants that the work will be performed, and any applicable information system (as defined in the clause
titled “Information Security - Definitions”) will be established and maintained in substantial conformity with
the information provided in Offeror’s Response to SPSAQ; (ii) agrees to provide the Using Governmental Unit
with prompt notice of any material variation in operations from that reflected in the Response to SPSAQ; and
(iii) agrees to comply with all other obligations involving either information security or information use and
disclosure imposed by the contract, notwithstanding any inconsistent statement in Offeror’s Response to
SPSAQ. To the extent Offeror’s Response to SPSAQ does not conform to any other contractual requirements,
the Using Agency’s lack of objection does not constitute a waiver.



                                                        44
           3:18-cv-01887-JMC          Date Filed 01/04/19       Entry Number 43-1        Page 45 of 76


7.55 SHIPPING / RISK OF LOSS (JAN 2006): F.O.B. Destination. Destination is the shipping dock of the
Using Governmental Units' designated receiving site, or other locations, as specified herein.

7.56 SOFTWARE LICENSES (JAN 2006): Proprietary Software: Proprietary software is non-custom
written, non-made for hire computer software supplied by the contractor and documentation used to describe,
maintain and use the software.
License: The State is hereby granted a non-exclusive, fully paid perpetual license to use the proprietary software
acquired hereunder.
Title: Title to any proprietary software provided by the Contractor to the State will remain with the Contractor.
Trade Secrets: The State agrees that the proprietary software is a trade secret of the contractor. The State agrees
to take reasonable precautions to protect the trade secret nature of the proprietary software and to prevent its
disclosure to unauthorized personnel. The license herein granted cannot be transferred, assigned, or made
available by the State for use by any other individual, firm, partnership, or legal entity not affiliated, associated,
or connected with the State without the prior expressed written consent of the contractor, which consent will not
be unreasonably withheld. Such transfer shall also be conditioned upon the execution by the transferee of a
written declaration agreeing to be bound by the terms and conditions of confidentiality provided for in this
section.
Source Code: Source code includes files used by assembly, basic, c or other language compatibles to produce
object modules for linkage into applications programs. The source code media will contain source code, files for
compiling and linking software, and any other files and documentation available in machine-readable form to
facilitate compiling and linking the code.
In the event the contractor, at any point during the continued installation and operation of the products acquired
under this contract, discontinues the conduct of business, or for any reason fails to continue to support its
proprietary software, it will either make provision for the continued support under the same terms and
conditions or provide the State with a copy of the source code for said proprietary software, at no expense to the
State.
Export Control: The State acknowledges that the products acquired hereunder may be licensable by the U. S.
Government. It further acknowledges that a valid export license must be obtained from the Department of
Commerce prior to export of said products.
Customized Software: Customized software is made-for-hire, custom written and customer specific software or
customizations to proprietary software developed for the State by contractor and documentation used to
describe, maintain and use the software.
Title: Title to the customized software vests in the State as set forth herein. Contractor shall thereafter have no
right, title or interest in any customized software. As herein used, title includes providing to the State all
intellectual elements of the customized software including, but not limited to, developmental work product,
notes, object and source codes, documentation, and any other items which would aid the State in understanding,
using, maintaining, and enhancing said customized software.
Software Tools: The contractor shall provide to the STATE, simultaneous with its initial installation, and any
subsequent enhancements, upgrades, fixes, etc., software tools (including, but not limited to compilers, editors,
etc.) that the STATE would require to maintain or enhance the customized software. The price for said tools and
the cost to train State personnel to maintain and/or to enhance the customized software shall be noted separately
and included in the contractor’s cost proposal submitted to the State in response to the State’s solicitation.
Escrow for Source Code: In the event the contractor at any point during the continued installation and operation
of the software herein acquired discontinues the conduct of business or for any other reason fails to continue to
support the software, the state shall be provided a copy of the source code for said software within thirty days at
no expense to the State.
For the effective term of this contract, contractor will provide, to a mutually agreed upon escrow agent in the
United States, the most recent version of the source code on magnetic media.
Proprietary source code shall be deposited into the escrow account within fifteen (15) days of the initiation of
the contract, or any major update, non-customized enhancement, version or release of said licensed software.
                                                         45
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1        Page 46 of 76


The source code may be accessed only upon the following conditions:
a. Contractor refuses to provide software maintenance, bug fixes, upgrades, updates and/or enhancement
services under the terms set forth in this contract or as generally provided similarly situated customers; or
b. Contractor ceases to do business or exist as a valid business entity, as evidenced by an adjudication of
bankruptcy or other definitive measure of cessation of operations.
With regards to proprietary software, the state may not sell, assign lease, or otherwise provide said source
code(s) to any other person or entity, regardless of modification, without the express written consent of
contractor, its successors, and assigns.

7.57 SOFTWARE LICENSING AGREEMENTS–SINGLE SOLICITATION (FEB 2015):
(a) Definitions. As used in this clause, these terms are defined as follows:
“Commercial Off-The-Shelf (COTS) Software” means software used with no customization and for which
source code is not made available to licensees.
“Configuration” means any customer-specific modification to software that does not require changes to the
software’s source code, such as rules-based, rules engine based, or parameter driven modifications to configure
the software.
“Customization” means any customer-specific modification to software that requires changes to the software’s
source code.
“Firmware” means software sold or licensed only in conjunction with machines, designed for execution only on
a machine with which it is provided, designed only for machines other than a dedicated computer, and
embedded into or installed on the machine by the machine’s manufacturer or seller.
"Licensor" means an entity that owns the intellectual property rights for an item of software or has the authority
to license or sublicense the software directly to the using governmental unit.
"Piggyback” means the document attached to this solicitation and entitled South Carolina Standard Amendment
To End User License Agreements For Commercial Off-The-Shelf Software – Single Agency, which serves as
South Carolina's standard amendment to a licensor's standard software licensing agreement (regardless of how
denominated, e.g., master software licensing agreement, end user license agreement) for COTS. [Note: While
the piggyback is generally indicative of what the State finds acceptable, terms in a Licensor’s standard software
licensing agreement may need to be negotiated.]
"Software" means a combination of computer instructions and data definitions that enable computer hardware to
perform computational or control functions, excluding firmware.
"Software licensing agreement" means any agreement, regardless of how designated, that defines the
intellectual property rights for, or the rights to use, any software product. A software licensing agreement must
address only terms directly associated with licensing the right to use the software and must not address any of
the work governed by the contract or any services (other than warranty services regarding the software code or
associated documentation).
“Software maintenance” means the process of modifying software after delivery to correct faults, improve
performance or other attributes, or adapt to a changed environment. (Reference ISO/IEC 14764:2006, as
amended or superseded.) Software maintenance does not include any customization or configuration.
“Software product” means any COTS which you propose to provide pursuant to the contract.
“Source code” means computer instructions and data definitions expressed in a form suitable for input into an
assembler, compiler or other translator.
(b) Contract and Software Licensing Agreement are Separate. The State seeks to establish related but
independent agreements, one with each applicable licensor of COTS and one with the contractor - regardless of
whether the licensor and the contractor are the same or different entities. As provided in the clause titled “Bid /
Proposal As Offer To Contract,” a contract between the State and the contractor results from an award made
pursuant to this solicitation. In contrast, the State’s acceptance of your offer does not serve as the State’s
acceptance of any software licensing agreement; rather, software licensing agreements must be separately
executed in order to be binding, regardless of whether the license to use the software will be granted by you or a
third party. The contract, as defined in the clause titled "Definitions,” will address all work (excluding the use
                                                        46
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1        Page 47 of 76


rights for any software product) and all terms regarding pricing, payment, and delivery of any software product.
Accordingly, the State intends to pay contractor in order to acquire license rights for any software product, but
the license rights will be governed by a software licensing agreement with the licensor.
(c) Critical Instructions. (1) Your offer must identify each software product you propose to provide, identify
the licensor, and explain which of the following licensing models apply: (i) you intend to license (or sublicense)
the item directly to the State, or (ii) you intend to "resell" or distribute the item to the State (with licensing
handled directly with the third-party licensor). You should use the Software Table attached to this solicitation to
assist you in providing this information. (2) Your offer must NOT include any software licensing
agreements; however, for any software product identified in your offer, you must submit a software
licensing agreement upon request of the procurement officer. You must be prepared to provide any
requested software licensing agreement within one business day of receiving a request. (3) Regardless of your
licensing model, your price must include the cost of providing every software product you propose to provide to
the State and those terms will form part of the contract.
(d) Pre-Condition of Award. If the work you are offering to perform is dependent upon the licensing of a
software product by the State and the State is unsuccessful in negotiating an acceptable software licensing
agreement for any software product for which it finds such an agreement necessary, your offer will be rejected.
To facilitate the timely and successful negotiation of a software licensing agreement deemed necessary by the
State, the State may ask you, after opening but prior to award, to acquire from the licensor an executed copy of
the piggyback. You should communicate with the licensors for any major or critical software product well in
advance of submitting a proposal, and licensors should be informed that few changes will be made to the
piggyback. [The State already has, and continues to enter into, standing, statewide, licensing agreements for a
variety of computer programs. Without limiting any of the above requirements, an applicable agreement may
already exist for one or more items of COTS you have identified.]

7.58   TERM OF CONTRACT -- EFFECTIVE DATE (JAN 2006):

Maximum Contract Term: July 1, 2019 through June 30, 2026.

The effective date of this contract is the first day of the Maximum Contract Term as specified on the final
statement of award. This contract expires no later than the last date stated on the final statement of award.

7.59 TERMINATION FOR CONVENIENCE -- INDEFINITE DELIVERY / INDEFINITE
QUANTITY CONTRACTS (JAN 2006): Unless the termination so provides, a termination for convenience
shall not operate to terminate any purchase orders issued prior to the effective date of termination.

7.60 TERMINATION FOR CONVENIENCE (JAN 2006): (1) Termination. The Procurement Officer
may terminate this contract in whole or in part, for the convenience of the State. The Procurement Officer shall
give written notice of the termination to the contractor specifying the part of the contract terminated and when
termination becomes effective.
(2) Contractor's Obligations. The contractor shall incur no further obligations in connection with the terminated
work and on the date set in the notice of termination the contractor will stop work to the extent specified. The
contractor shall also terminate outstanding orders and subcontracts as they relate to the terminated work. The
contractor shall settle the liabilities and claims arising out of the termination of subcontracts and orders
connected with the terminated work. The Procurement Officer may direct the contractor to assign the
contractor's right, title, and interest under terminated orders or subcontracts to the State. The contractor must
still complete the work not terminated by the notice of termination and may incur obligations as are necessary to
do so.
(3) Right to Supplies. The Procurement Officer may require the contractor to transfer title and deliver to the
State in the manner and to the extent directed by the Procurement Officer: (a) any completed supplies; and (b)
such partially completed supplies and materials, parts, tools, dies, jigs, fixtures, plans, drawings, information,
                                                        47
           3:18-cv-01887-JMC          Date Filed 01/04/19       Entry Number 43-1         Page 48 of 76


and contract rights (hereinafter called "manufacturing material") as the contractor has specifically produced or
specially acquired for the performance of the terminated part of this contract. The contractor shall, upon
direction of the Procurement Officer, protect and preserve property in the possession of the contractor in which
the State has an interest. If the Procurement Officer does not exercise this right, the contractor shall use best
efforts to sell such supplies and manufacturing materials in accordance with the standards of Uniform
Commercial Code Section 2-706. Utilization of this Section in no way implies that the State has breached the
contract by exercise of the Termination for Convenience Clause.
(4) Compensation. (a) The contractor shall submit a termination claim specifying the amounts due because of
the termination for convenience together with cost or pricing data required by Section 11-35-1830 bearing on
such claim. If the contractor fails to file a termination claim within one year from the effective date of
termination, the Procurement Officer may pay the contractor, if at all, an amount set in accordance with
Subparagraph (c) of this Paragraph.
(b) The Procurement Officer and the contractor may agree to a settlement and that the settlement does not
exceed the total contract price plus settlement costs reduced by payments previously made by the State, the
proceeds of any sales of supplies and manufacturing materials under Paragraph (3) of this clause, and the
contract price of the work not terminated;
(c) Absent complete agreement under Subparagraph (b) of this Paragraph, the Procurement Officer shall pay the
contractor the following amounts, provided payments agreed to under Subparagraph (b) shall not duplicate
payments under this Subparagraph:
(i) contract prices for supplies or services accepted under the contract;
(ii) costs reasonably incurred in performing the terminated portion of the work less amounts paid or to be paid
for accepted supplies or services;
(iii) reasonable costs of settling and paying claims arising out of the termination of subcontracts or orders
pursuant to Paragraph (2) of this clause. These costs must not include costs paid in accordance with
Subparagraph (c)(ii) of this paragraph;
(iv) any other reasonable costs that have resulted from the termination. The total sum to be paid the contractor
under this Subparagraph shall not exceed the total contract price plus the reasonable settlement costs of the
contractor reduced by the amount of payments otherwise made, the proceeds of any sales of supplies and
manufacturing materials under Subparagraph (b) of this Paragraph, and the contract price of work not
terminated.
(d) Contractor must demonstrate any costs claimed, agreed to, or established under Subparagraphs (b) and (c) of
this Paragraph using its standard record keeping system, provided such system is consistent with any applicable
Generally Accepted Accounting Principles.
(5) Contractor's failure to include an appropriate termination for convenience clause in any subcontract shall not
(i) affect the state's right to require the termination of a subcontract, or (ii) increase the obligation of the state
beyond what it would have been if the subcontract had contained an appropriate clause.




                                                         48
         3:18-cv-01887-JMC     Date Filed 01/04/19   Entry Number 43-1    Page 49 of 76


PART 8
                   ATTACHMENTS/APPENDICES TO THE SOLICITATION

Attachment 1 Important Tax Notice – Nonresidents Only
Attachment 2 Offeror’s Checklist
Attachment 3 Minority Participation Form
Attachment 4 Service Provider Security Assessment Questionnaire
Attachment 5 South Carolina Standard Amendment to End User License Agreements For Commercial Off-
             The-Shelf Software Single Agency
Attachment 6 State of South Carolina Standard Equipment Agreement
Appendix A On-Site Presentation Agenda Format
Appendix B Number of Precincts and Registered Voters by County as of November 2018
Appendix C Absentee Participation Totals for 11/06/2018 Statewide General Election
Appendix C-1 Absentee Participation Totals for 11/08/2018 Statewide General Election
Appendix D Business Proposal




                                                49
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1        Page 50 of 76

SAPP




                                                 Attachment 1

                          IMPORTANT TAX NOTICE - NONRESIDENTS ONLY

Withholding Requirements for Payments to Nonresidents: Section 12-8-550 of the South Carolina Code of
Laws requires persons hiring or contracting with a nonresident conducting a business or performing personal
services of a temporary nature within South Carolina to withhold 2% of each payment made to the nonresident.
The withholding requirement does not apply to (1) payments on purchase orders for tangible personal property
when the payments are not accompanied by services to be performed in South Carolina, (2) nonresidents who
are not conducting business in South Carolina, (3) nonresidents for contracts that do not exceed $10,000 in a
calendar year, or (4) payments to a nonresident who (a) registers with either the S.C. Department of Revenue or
the S.C. Secretary of State and (b) submits a Nonresident Taxpayer Registration Affidavit - Income Tax
Withholding, Form I-312 to the person letting the contract.

The withholding requirement applies to every governmental entity that uses a contract ("Using Entity").
Nonresidents should submit a separate copy of the Nonresident Taxpayer Registration Affidavit - Income Tax
Withholding, Form I-312 to every Using Entity that makes payment to the nonresident pursuant to this
solicitation. Once submitted, an affidavit is valid for all contracts between the nonresident and the Using Entity,
unless the Using Entity receives notice from the Department of Revenue that the exemption from withholding
has been revoked.
                                                 -----------------------
Section 12-8-540 requires persons making payment to a nonresident taxpayer of rentals or royalties at a rate of
$1,200.00 or more a year for the use of or for the privilege of using property in South Carolina to withhold 7%
of the total of each payment made to a nonresident taxpayer who is not a corporation and 5% if the payment is
made to a corporation. Contact the Department of Revenue for any applicable exceptions.
                                                 -----------------------
For information about other withholding requirements (e.g., employee withholding), contact the Withholding
Section at the South Carolina Department of Revenue at 803-898-5383 or visit the Department’s website at
www.sctax.org.
                                                 -----------------------
This notice is for informational purposes only. This agency does not administer and has no authority over tax
issues. All registration questions should be directed to the License and Registration Section at 803-898-5872 or
to the South Carolina Department of Revenue, Registration Unit, Columbia, S.C. 29214-0140. All withholding
questions should be directed to the Withholding Section at 803-898-5383.




                                                        50
3:18-cv-01887-JMC   Date Filed 01/04/19   Entry Number 43-1   Page 51 of 76




                                    51
           3:18-cv-01887-JMC        Date Filed 01/04/19      Entry Number 43-1         Page 52 of 76


                                                 Attachment 2

                                      OFFEROR'S CHECKLIST
                                 AVOID COMMON PROPOSAL MISTAKES

                            Review this checklist prior to submitting your proposal.
                  If you fail to follow this checklist, you risk having your proposal rejected.

   DO NOT INCLUDE ANY OF YOUR STANDARD CONTRACT FORMS !

   UNLESS EXPRESSLY REQUIRED, DO NOT INCLUDE ANY ADDITIONAL BOILERPLATE CONTRACT CLAUSES .


   REREAD YOUR ENTIRE PROPOSAL TO MAKE SURE YOUR PROPOSAL DOES NOT TAKE EXCEPTION TO ANY OF THE
    STATE'S MANDATORY REQUIREMENTS.


   MAKE SURE YOU HAVE PROPERLY MARKED ALL PROTECTED, CONFIDENTIAL, OR TRADE SECRET INFORMATION
    IN ACCORDANCE WITH THE INSTRUCTIONS ENTITLED : SUBMITTING CONFIDENTIAL INFORMATION.
    DO NOT MARK YOUR ENTIRE PROPOSAL AS CONFIDENTIAL , TRADE SECRET, OR PROTECTED! DO NOT INCLUDE A
    LEGEND ON THE COVER STATING THAT YOUR ENTIRE RESPONSE IS NOT TO BE RELEASED !


   HAVE YOU PROPERLY ACKNOWLEDGED ALL AMENDMENTS?          INSTRUCTIONS REGARDING HOW TO
    ACKNOWLEDGE AN AMENDMENT SHOULD APPEAR IN ALL AMENDMENTS ISSUED .


   MAKE SURE YOUR PROPOSAL INCLUDES A COPY OF THE SOLICITATION COVER PAGE. MAKE SURE THE COVER
    PAGE IS SIGNED BY A PERSON THAT IS AUTHORIZED TO CONTRACTUALLY BIND YOUR BUSINESS .


   MAKE SURE YOUR PROPOSAL INCLUDES THE NUMBER OF COPIES REQUESTED .

   CHECK TO ENSURE YOUR PROPOSAL INCLUDES EVERYTHING REQUESTED!

   IF YOU HAVE CONCERNS ABOUT THE SOLICITATION, DO NOT RAISE             THOSE CONCERNS IN YOUR RESPONSE !
    AFTER OPENING, IT IS TOO LATE! AS THIS SOLICITATION INCLUDES          A QUESTION & ANSWER PERIOD, RAISE
    YOUR QUESTIONS AS A PART OF THAT PROCESS !




        This checklist is included only as a reminder to help offerors avoid common mistakes.
         Responsiveness will be evaluated against the solicitation, not against this checklist.
                     You do not need to return this checklist with your response.




                                                       52
              3:18-cv-01887-JMC               Date Filed 01/04/19            Entry Number 43-1              Page 53 of 76


                                                              Attachment 3

MINORITY PARTICIPATION (DEC 2015)

Is the bidder a South Carolina Certified Minority Business? [ ] Yes [ ] No

Is the bidder a Minority Business certified by another governmental entity? [ ] Yes [ ] No

If so, please list the certifying governmental entity: _________________________

Will any of the work under this contract be performed by a SC certified Minority Business as a subcontractor? [ ] Yes [ ] No

If so, what percentage of the total value of the contract will be performed by a SC certified Minority Business as a subcontractor?
_____________

Will any of the work under this contract be performed by a minority business certified by another governmental entity as a
subcontractor? [ ] Yes [ ] No

If so, what percentage of the total value of the contract will be performed by a minority business certified by another governmental
entity as a subcontractor? _____________

If a certified Minority Business is participating in this contract, please indicate all categories for which the Business is certified:

[ ] Traditional minority
[ ] Traditional minority, but female
[ ] Women (Caucasian females)
[ ] Hispanic minorities
[ ] DOT referral (Traditional minority)
[ ] DOT referral (Caucasian female)
[ ] Temporary certification
[ ] SBA 8 (a) certification referral
[ ] Other minorities (Native American, Asian, etc.)

(If more than one minority contractor will be utilized in the performance of this contract, please provide the information above for
each minority business.)

The Department of Administration, Division of Small and Minority Business Contracting and Certification, publishes a list of certified
minority firms. The Minority Business Directory is available at the following URL: http://osmba.sc.gov/directory.html
[04-4015-3]




                                                                      53
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1       Page 54 of 76



                                                 Attachment 4


                   SERVICE PROVIDER SECURITY ASSESSMENT QUESTIONNAIRE


Instructions: (1) Attach additional pages or documents as appropriate and make sure answers cross reference to
the questions below. (2) As used in this Questionnaire, the phrase “government information” shall have the
meaning defined in the clause titled “Information Security.” (3) This Questionnaire must be read in conjunction
with both of the following two clauses (a) Service Provider Security Assessment Questionnaire – Required, and
(b) Service Provider Security Representation.

1. Describe your policies and procedures that ensure access to government information is limited to only those
   employees/Contractors who require access to perform your proposed services.


2. Describe your disaster recovery and business continuity plans.


3. What safeguards and practices do you have in place to vet employees and Contractors who have access to
   government information?


4. Describe and explain your security policies and procedures related to use of Contractors/sub-contractors.


5. List any certifications that you have that demonstrate that adequate security controls are in place to properly
   store, manage and process government information (for example, ISO or SSAE certifications). Will these
   certifications be in place for the duration of the contract? Will you provide the state with most recent and
   future audit reports related to these certifications?


6. Describe the policies, procedures and practices you have in place to provide for the physical security of your
   data centers and other sites where government information will be hosted, accessed or maintained?


7. Will government information be encrypted at rest? Will government information be encrypted when
   transmitted? Will government information be encrypted during data backups?


8. Describe safeguards that are in place to prevent unauthorized use, reuse, distribution, transmission,
   manipulation, copying, modification, access or disclosure of government information.


9. What controls are in place to detect security breaches? Do you log transactions and network activity? How
   long do you maintain these audit logs?


                                                       54
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1      Page 55 of 76




10. How will government information be managed after contract termination? Will government information
    provided to the Contractor be deleted or destroyed? When will this occur?


11. Describe your incident response policies and practices.


12. Identify any third party which will host or have access to government information.




SIGNATURE OF PERSON AUTHORIZED TO REPRESENT THE ACCURACY OF THIS
INFORMATION ON BEHALF OF CONTRACTOR:

By:
        (authorized signature)


        (printed name of person signing above)

Its:
        (title of person signing above)

Date:




                                                       55
           3:18-cv-01887-JMC        Date Filed 01/04/19        Entry Number 43-1      Page 56 of 76


                                                 Attachment 5


[Licensor's name]
[mm/dd/yyyy to mm/dd/yyyy]


                             SOUTH CAROLINA STANDARD AMENDMENT
                                               TO
                                 END USER LICENSE AGREEMENTS
                                              FOR
                              COMMERCIAL OFF-THE-SHELF SOFTWARE
                                               ----
                                        SINGLE AGENCY


   This Agreement is made the ______ day of ________, 20__ (the "Effective Date") between [Company
Name], a corporation organized and existing under the laws of [State], and having its principal office at
[address] (hereinafter referred to as "Licensor") and [Agency Name], an instrumentality of the State of South
Carolina (hereinafter referred to as “Licensee.” Licensor and Licensee may also be referred to in this Agreement
collectively as the "Parties."

   IN WITNESS WHEREOF, the Parties hereto have executed this Agreement by their duly authorized agents.


 Solicitation Description:                           Solicitation No.:
 ____________________                                ___________________________
 LICENSOR.                                           INFORMATION TECHNOLOGY
                                                     MANAGEMENT OFFICE, acting on behalf of
                                                     Licensee.


 ________________________________________ ________________________________________

 By:                                                 By:

 Its:                                                Its:



                                                    Recitals

This document is being used in conjunction with a solicitation issued for a government procurement being
conducted for Licensee; nevertheless, the Parties intend for this document (including any attachments) to
memorialize a contractual relationship related to but independent of any contractual relationship entered into by
an award issued pursuant to that solicitation.




                                                       56
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1       Page 57 of 76


                                                   Agreement

For the reasons recited above, and in consideration of the mutual covenants contained herein, the Parties agree
as follows:

                                                   Definitions

Agreement means this South Carolina Standard Amendment to End User License Agreements for Commercial
Off-The-Shelf Software, not including any EULA or other attachments.

Authorized EULA means any EULAs attached as Exhibit "C", but does not include any document referenced
or incorporated therein unless attached to this Agreement. Licensor warrants that every Authorized EULA is an
unmodified copy of Licensor's standard form agreement.

Distributor means the generic category of entities authorized by Licensor, if any, that participate in the
distribution chain between Licensor and Licensee, including, but not limited to, value added resellers (VARs),
original equipment manufacturers (OEMs), distributors, dealers, independent sales organizations (ISOs),
resellers, and retail outlets.

Distributor Contract means a contract between a Licensee and a Distributor by which Licensee can acquire
licenses of the Software. Nothing in this agreement constitutes a representation or obligation that Licensor has
made or will make its Software available through a Distributor.

Documentation means all materials supplied, directly or indirectly, to Licensees by Licensor, by any means or
media that explain or facilitate the use of the Software, which may include, without limitation, any materials
that describe the functional, operational, and/or performance capabilities of the Software; training materials;
user, operator, system administration, technical, support, and other manuals or instructions; flow charts, and
logic diagrams. Licensor warrants that the Documentation does and will continue to accurately describe the
functional and operational characteristics of the Software. Licensor warrants that the Documentation will be
contemporaneously updated to reflect any changes made to the Software.

End User License Agreement ("EULA") means any license agreement or other commercial agreement,
regardless of how designated, pertaining to the right to use any Software, including, but not limited to, any such
agreement proposed prior to or after execution of this Agreement, and including without limitation any such
agreement that either is affixed to (e.g., shrinkwrap), imbedded in (e.g., clickwrap), or in any way accompanies
the Software upon delivery. The term "EULA" does not include this Agreement. The term "EULA" does not
include any contract awarded by or on behalf of a Licensee as a result of a formal solicitation (e.g., invitation
for bids or request for proposals) issued by or on behalf of a licensee. The term "EULA" does not include a
contract to the extent it governs software maintenance as defined in ISO/IEC 14764:2006.

ITMO means the Information Technology Management Office established by South Carolina Code Section 11-
35-820, as amended, or its successor in interest. Pursuant to Section 11-35-510 of the South Carolina Code of
Laws, ITMO is authorized to act as the statutory procurement agent for every South Carolina Governmental
Body (as defined by S.C. Code Ann. § 11-35-310(18), as amended) covered by the South Carolina Consolidated
Procurement Code. Consistent with its statutory authority, ITMO is acting solely in a representative capacity
and on behalf of Licensees. ITMO is not a party to this Agreement. Notwithstanding any other provision, ITMO
bears no liability for any party's losses arising out of or relating in any way to this Agreement.




                                                       57
           3:18-cv-01887-JMC        Date Filed 01/04/19     Entry Number 43-1       Page 58 of 76


Ordering and Confirming Documents means those documents exchanged between a Licensee and the
Licensor to memorialize the number and configuration of licenses ordered and provided, whether exchanged
directly with Licensor or indirectly through a Distributor. By way of example, ordering documents may include
a purchase order or other instrument submitted by Licensee, and confirming documents may include a software
key or license-specific identifying information, an invoice, or another document submitted by Licensor.

Prior Agreement means a written agreement that was negotiated, signed using pen and paper, and executed by
an authorized representative of a Licensee prior to the Effective Date of this Agreement.

Procurement Contract means any contract awarded pursuant to the Solicitation identified above by reference
to its Solicitation Number and Solicitation Description.

Software means any computer program referenced on Exhibit "B", including any future service packs,
maintenance updates, patches, fixes, or like modifications to the computer program by whatever name provided
by Licensor, if any. In addition, Exhibit B excludes any computer program not identified in the Procurement
Contract. For clarity, Exhibit B excludes all services, including without limitation, so-called “software-as-a-
service” and “cloud services,” application services, etc., even if included therein.

                                                Attachments

Exhibit A – [RESERVED ]
Exhibit B – Software List
Exhibit C - Authorized EULAs

1. RELATIONSHIP BETWEEN THIS AGREEMENT AND THE AUTHORIZED EULAs.

   1.1 Agreement to Authorized EULAs. Subject to the provisions of this Agreement, Licensee agrees to the
terms and conditions of the Authorized EULAs. Any EULA that is not an Authorized EULA is void and of no
effect. Licensor represents that every EULA applicable to the computer programs referenced on Exhibit "B" has
been attached to Exhibit "C" as an Authorized EULA.

   1.2 Primacy of Agreement. The terms of this Agreement shall be given full effect prior to the application of
any term in the Authorized EULAs. To the extent of any inconsistency or conflict, the terms of this Agreement
take precedence over any similar terms in any Authorized EULAs. To the extent an Authorized EULA provides
Licensee with options or rights in addition to or beyond those available under this Agreement, nothing in this
Agreement is intended to limit Licensee's exercise of such options or rights.

   1.3 Entire Agreement. Within the scope of this Agreement, as defined in Paragraph 2, this Agreement,
Exhibit “B” (the Software List), and the Authorized EULAs constitute the entire agreement between the Parties
and supersede all other prior or contemporaneous agreements, representations, or discussions, whether oral or
written. This Agreement and the Authorized EULAs shall apply notwithstanding any conflicting or additional
provisions in Ordering or Confirming Documents.

2. LIMITED SCOPE OF AGREEMENT.

   2.1 This Agreement and the Authorized EULAs apply only to the use and licensing of Software by
Licensee. All terms in an Authorized EULA regarding services (other than warranty services) are void.

   2.2 Neither this Agreement nor an Authorized EULA authorize any Licensee to pay any funds directly to
Licensor. All terms in a EULA regarding pricing, payment, interest, and delivery are void. This Agreement and
                                                      58
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1        Page 59 of 76


the Authorized EULAs are independent of, and do not form a part of a Procurement Contract. Ordering and
Confirming Documents may not be issued pursuant to an Authorized EULA, but must be issued pursuant to a
Procurement Contract. Ordering and Confirming Documents form a part of this Agreement and the Authorized
EULAs but only to the extent they memorialize the number of, configuration of, and prices paid for licenses
ordered and provided. Ordering and Confirming Documents may not supplement, alter, or modify any provision
of this Agreement or an Authorized EULA.

   2.3 Subject to the limits of item 2.1, this Agreement and the Authorized EULAs apply to all licenses of
Software licensed from Licensor by a Licensee during the term of this Agreement, whether acquired directly
from Licensor or indirectly through a Distributor.

3. TERM OF AGREEMENT.

  3.1 With regard to the licensure of any particular copy of Software, the terms of this Agreement and the
Authorized EULAs shall continue to apply to that license notwithstanding the expiration of this Agreement.

  3.2 This Agreement shall be in effect for seven years from the Effective Date. Expiration of this Agreement
does not terminate any particular license of Software.

4. LICENSE GRANT.

   4.1 Any rights granted by Licensor to Licensee in an Authorized EULA are in addition to any rights granted
by this Paragraph 4. Licensor agrees that Licensee shall have the rights that are set forth in items 4.2, 4.3, 4.4,
and 4.5 below.

   4.2 For each license acquired, the Software may be:

     4.2.1 Used or copied for use in or with the computer or computers for which it was acquired, including
without limitation use at any of Licensee's installations to which such computer or computers may be
transferred;

    4.2.2 Used or copied for use in or with a backup computer if any computer for which it was acquired is
inoperative;

    4.2.3 Reproduced for safekeeping (archives) or backup purposes;

    4.2.4 Modified, adapted, or combined with other computer programs or computer data bases; however, a
Licensee may not reverse engineer, decompile or disassemble the Software except to the extent necessary to
create interfaces to, or allow inter-operability with, other computer programs or computer data bases;

    4.2.5 Disclosed to and used by support service contractors or their subcontractors for the benefit of the
Licensee, subject to the restrictions set forth in this Agreement; and,

    4.2.6 Used or copied for use in or transferred to a replacement computer.

  4.3 Notwithstanding any other provision, Licensee's fair use rights (17 U.S.C. § 107) are not limited in any
way.




                                                        59
           3:18-cv-01887-JMC          Date Filed 01/04/19      Entry Number 43-1         Page 60 of 76


5. INTELLECTUAL PROPERTY INFRINGEMENT.

   5.1 As used in this Paragraph 5, these terms are defined as follows: "Acquired Item(s)" means the rights,
Software, or services, if any, furnished under this Agreement or any Authorized EULA. “Affiliate” means any
business connected with or related to Licensor. "Indemnitee" means Licensee, its instrumentalities, agencies,
departments, boards, political subdivisions and all their respective officers, agents and employees. "IP Right(s)"
means a copyright, patent, trademark, trade secret, or any other proprietary right.

   5.2 In the event of any claim by any third party against an Indemnitee asserting or involving an IP Right
which concerns any Acquired Item(s), Licensor shall defend Indemnitee, at its expense, against all actions,
proceedings or claims of any nature and shall, without limitation, indemnify Indemnitee for and against any
loss, cost, expense, attorneys' fees and expenses (including inside counsel), or liability, resulting from or related
to such claim, whether or not such claim is successful.

    5.3 Indemnitee must notify Licensor in writing within a reasonable period of time after Indemnitee first
receives written notice of any such claim or action. Indemnitee's failure to provide or delay in providing such
notice will relieve Licensor of its obligations under this Paragraph 5 only if and to the extent that such delay or
failure materially prejudices Licensor's ability to defend such claim. Indemnitee must reasonably cooperate with
Licensor's defense of such claims or suits and, subject to Title 1, Chapter 7 of the South Carolina Code of Laws,
allow Licensor sole control of the defense, so long as the defense is diligently and capably prosecuted. Licensee
may participate in Licensor’s defense of any action. Except for an injunction limited to requiring the cessation
of use of an Acquired Item that is the subject of a claim, Licensor may not, without Licensee’s prior written
consent, settle, compromise, or consent to the entry of any judgment in any such commenced or threatened
claim or action unless such settlement, compromise or consent (i) includes an unconditional release of
Indemnitee from all liability related to such commenced or threatened claim or action, and (ii) is solely
monetary in nature and does not include a statement as to, or an admission of fault, culpability or failure to act
by or on behalf of, an Indemnitee or otherwise adversely affect an Indemnitee. Licensee's consent is necessary
for any settlement that requires Licensee to part with any right or make any payment or subjects Licensee to any
injunction, except for an injunction requiring cessation of use of an Acquired Item that is the subject of the
claim.

   5.4 In the event an injunction, order, or agreement shall be obtained against Licensee's use of any Acquired
Item, Licensor shall, without in any way limiting its other obligations under this Agreement and at its sole
expense: (a) use good faith, diligent efforts to procure for Licensee the right to continue to use, and to have
used, the Acquired Item, and if such remedy is commercially impracticable, to then (b) replace or modify the
Acquired Item so that it becomes non-infringing but only if the modification or replacement does not materially
adversely affect the functionality of the Acquired Item or its use by Licensee. In the event that both of these
remedies are commercially impracticable, Licensor may require that Licensee stop using the Acquired Item,
refund to Licensee an amount equal to all money paid by Licensee therefore, and take all steps necessary to
have any Indemnitees released from any further liability.

   5.5 Licensor's obligations under this Paragraph 5 do not apply to a claim to the extent (a) that the claim is
caused by a modification of Software made by Licensee; (b) that the claim is caused by Licensee’s use of a
superseded release of Software if the infringement would have been avoided by Licensee's timely
implementation of an update or upgrade previously provided to Licensee, but only if such update or upgrade (1)
was provided by Licensor at no cost or as part of either maintenance or a previous purchase by Licensee, and
(2) does not materially adversely affect the functionality of the Acquired Item or its use by Licensee; (c) that the
claim is caused by Licensee combining the Software with another computer program or hardware unless such
combinations are recommended by the Documentation or otherwise suggested by Licensor or its Affiliates; (d)
that the claim is caused by Licensee reverse engineering, decompiling, or disassembling Software; (e) that the
                                                         60
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1       Page 61 of 76


claim arises from Licensee's use of any Software that is open source or freeware, but only if the open source or
freeware is not incorporated or combined by Licensor in Software provided by Licensor; (f) that the claim is
caused (1) by modifications made to the Software by Licensor or its Affiliates in accordance with a detailed,
exact statement of specifications furnished by Licensee unless Licensor or its Affiliates knew or should have
known that compliance with the Licensee's specifications would infringe an IP right, or (2) by compliance by
Licensor or its Affiliates with specifications furnished by Licensee if Licensee knowingly relied on a third
party's product to develop the specifications provided to Licensor or its Affiliates and failed to identify such
product to Licensor.

   5.6 Notwithstanding any other provision, Licensor's obligations pursuant to this Paragraph 5 are without any
limitation whatsoever. Licensor's obligations under this clause shall survive the termination, cancellation,
rejection, or expiration of this Agreement.

   5.7 Paragraph 5 states Licensee's exclusive remedy for third party damages claims asserting a violation or
infringement of the third party's intellectual property rights.

6. LIMITATION OF RECOVERY.

   6.1 Limitation of Damages – Licensor. Except as provided in Paragraph 5 (Intellectual Property
Infringement), Paragraph 7.1 (Right to Audit; Misuse of Data), and Paragraph 14.22 (Privacy), Licensor’s
liability for damages, if any, for any cause whatsoever, and regardless of the form of action, shall in no event
exceed an amount equal to twice the cumulative fees paid or payable by Licensee to license the Software. The
foregoing limitation applies to the exclusion of any other limitation or exclusion of the remedies available
against Licensor, the liability of Licensor, or the damages recoverable from Licensor.

   6.2 Limitation of Damages - Licensee. Except as provided in Paragraph 7.2 (Audit Remedy; Exclusivity),
Licensee’s liability for damages, if any, for any cause whatsoever, and regardless of the form of action, shall in
no event exceed an amount equal to twice the cumulative fees paid or payable by Licensee to license Software.
Licensee’s total liability for any obligation arising under any clause imposing any duty of confidentiality or
non-disclosure shall not exceed an amount equal to fifty thousand dollars. The foregoing limitations do not
apply to a loss incurred by Licensor to the extent the loss results because Licensee has created a derivative work
from, reverse assembled, reverse compiled, or otherwise reduced to human readable form the Software without
Licensor's prior written consent. Nothing herein shall be construed to waive any clause regarding the
availability or appropriation of funds, sovereign immunity, or any other immunity, restriction, or limitation on
recovery provided by law.

7. AUDIT.

   7.1 Right to Audit; Misuse of Data. Licensor has the right to audit Licensee at Licensor's expense. Licensor
shall conduct an audit and use the information obtained in an audit only to enforce Licensor's rights under, and
to determine whether Licensee is in compliance with, the terms of this Agreement and any Authorized EULAs.
Any audit will be subject to a confidentiality obligation and will take place upon not fewer than 30 days notice,
during Licensee's normal business hours, and in a manner that does not interfere unreasonably with Licensee's
operations. Licensor's sole audit right regarding Licensee is provided by this Paragraph 7. Notwithstanding any
other provision, Licensor's liability for intentional breach of its obligation regarding the use of information
obtained in an audit is without any limitation whatsoever.

  7.2 Audit Remedy; Exclusivity. If an audit reveals or Licensor otherwise discovers unlicensed use of
Software by Licensee, Licensee shall either (a) promptly order and pay for sufficient licenses to permit all
Software usage discovered and pay Licensor the difference between (i) the license fees that Licensee should
                                                       61
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1       Page 62 of 76


have paid for such Software, based upon actual usage, and (ii) the actual license fees that Licensee paid for the
software, based upon the actual usage level for which such Software was licensed, or (b) immediately terminate
any unlicensed use of Software and pay any applicable license fees for any noncompliance discovered. If a
Distributor Contract exists, Licensee may order licenses from, and pay license fees to, a Distributor at a price
established by a Distributor Contract. If Licensee's unlicensed use of the Software would be within the scope of
license rights granted by this Agreement and the Authorized EULAs but for Licensee's failure to acquire an
adequate number of licenses or an available license, Licensor's exclusive remedy for the unlicensed use shall be
the remedy provided by this item 7.2. If Licensee fails to execute either option within a reasonable time, the
foregoing remedy will not be considered exclusive.

   7.3 Licensor's right to conduct an audit is limited by any applicable statutory or regulatory limitations on
access to public records.

8. LICENSEE'S RECORDS. For each license of Software acquired pursuant to this Agreement, Licensee
agrees to retain records of that license for one year beyond the duration of that license, provided that Licensee
has no obligation to retain records of a license beyond one year after Licensee ceases to retain a copy of the
Software to which a license applies. Licensor may access Licensee's records as provided in the South Carolina
Freedom of Information Act and any other applicable law. Except as stated in this Agreement, Licensor agrees
that Licensee has no obligation to retain any records.

9. CONFIDENTIALITY & NONDISCLOSURE. This Agreement and the Authorized EULAs are subject to
public disclosure. All provisions of an Authorized EULA regarding confidentiality or nondisclosure are subject
to the South Carolina Freedom of Information Act and other applicable laws. Any duty of confidentiality or
nondisclosure established by an Authorized EULA applies only to Software and Documentation that has been
conspicuously marked with the words confidential, proprietary, or trade secret.

10. TERMINATION. Licensor may not terminate either this Agreement or the Authorized EULAs in the
absence of a breach by Licensee that would, under the common law, be material. Any termination by Licensor
must be preceded by adequate notice and opportunity to cure. If Licensor exercises any termination rights under
any Authorized EULA, Licensee may, in addition to any rights provided in the Authorized EULAs, continue
using software pursuant to this Agreement and the Authorized EULAs for a period of six months in order to
allow Licensee to convert from the use of Software, unless Licensee has violated the restrictions in paragraph
4.2.4. During the conversion period, and to the extent applicable Licensee shall pay any applicable, previously
unpaid license fees at the price last available from Licensor to Licensee prior to termination or, at Licensee's
option, at the price established by an applicable Distributor Contract, if any.

11. WARRANTIES. The warranties provided in this Paragraph 11 are in addition to any other warranties
provided in the Authorized EULAs. Licensor warrants (a) that every item of Software, without unauthorized
modification, will perform substantially in accordance with the Documentation applicable to the Software for a
period of 365 days from the date the item of Software is installed by Licensee, (b) that Licensor has all
necessary right and authority to license the Software and to grant the licenses provided hereunder, and (c) that
there is currently no actual or threatened legal action against Licensor by any third party based on an alleged
violation of an intellectual or proprietary property right that has not been disclosed to ITMO and that could
adversely affect Licensor's ability to license the use of the Software. Licensor agrees that it will not
electronically repossess, trigger any lock, or use any device capable of halting operations or erasing or altering
data or programs with regard to any Software that it has licensed to Licensee.




                                                       62
           3:18-cv-01887-JMC        Date Filed 01/04/19      Entry Number 43-1        Page 63 of 76


12. BANKRUPTCY.

   12.1 Notice of Insolvency. Licensor shall provide ITMO and Licensee with written notice immediately upon
the filing by Licensor of a petition in bankruptcy or insolvency or upon any other proceeding or action by or
against Licensor under the relevant law on insolvency or bankruptcy, or after the making by Licensor of any
assignment or attempted assignment for the benefit of creditors or upon or after the institution of any
proceedings for the liquidation or winding up of Licensor's business or for the termination of its corporate
charter.

   12.2 Rejection of Executory License. The Parties agree that the Software is "intellectual property" as defined
in Section § 101(35A) of the U.S. Bankruptcy Code. Upon the filing by Licensor of a petition in bankruptcy or
insolvency or upon any other proceeding or action by or against the Licensor under the relevant law on
insolvency or bankruptcy, this Agreement and the Authorized EULAs shall be governed by Section 365(n) of
the U.S. Bankruptcy Code. If any person seeks to reject this Agreement or the Authorized EULAs pursuant to
bankruptcy law, Licensee shall have the option of using the Software for either the original term of the
Authorized EULAs or a period of five years after rejection is requested.

13. RIGHTS TO SOFTWARE OR DATABASE DEVELOPED BY LICENSEE. Nothing in this
Agreement or any Authorized EULA shall be construed to give Licensor any rights with regard to computer
programs developed by Licensee, regardless of whether or not such programs are connected to or embedded in
Software or are functionally similar, in whole or part, to Software. Nothing in this paragraph grants a Licensee
any rights to Licensor's intellectual property or to any derivative works.

14. GENERAL

   14.1 Choice of Law & Choice of Forum. Both the rights and obligations of the Parties and this Agreement
and any EULA, as well as any dispute, claim, or controversy arising out of or relating to this Agreement or any
EULA, shall, in all respects, be established, interpreted, construed, enforced and governed by and under the
laws of the State of South Carolina, without regard to any provision governing conflicts of law. All disputes,
claims, or controversies arising out of or in any way relating to this Agreement or any EULA shall be resolved
exclusively by the appropriate Chief Procurement Officer in accordance with Title 11, Chapter 35, Article 17 of
the South Carolina Code of Laws, or in the absence of jurisdiction, only in the Court of Common Pleas for, or a
federal court located in, Richland County, State of South Carolina.

   14.2 Sovereign Immunity. Title 11, Chapter 35, Article 17 constitutes a limited statutory waiver of sovereign
immunity. Notwithstanding paragraph 14.1, Licensor agrees that neither this Agreement, any Authorized
EULAs, nor any act by either ITMO or Licensee regarding this Agreement or any EULA is a waiver of either
their sovereign immunity or their immunity under the Eleventh Amendment of the United States Constitution.

   14.3 Subject to Applicable Law. This Agreement is entered into pursuant to the South Carolina Consolidated
Procurement Code (Title 11, Chapter 35 of the South Carolina Code of Laws.) As a public entity, all of
Licensee's obligations are subject to any applicable laws.

  14.4 Alternative Dispute Resolution. No method of mandatory alternative dispute resolution shall apply to
any dispute, claim, or controversy arising out of or relating to this Agreement or the Authorized EULAs.

  14.5 CISG / UCITA. Neither the UN Convention on the International Sale of Goods nor the Uniform
Computer Information Transactions Act (nor any non-uniform version) shall apply to this Agreement or the
Authorized EULAs.

                                                       63
           3:18-cv-01887-JMC         Date Filed 01/04/19      Entry Number 43-1        Page 64 of 76


   14.6 ITMO Participation In Contract Disputes. Consistent with its statutory authority, ITMO is acting solely
in a representative capacity and on behalf of Licensees. Accordingly, ITMO is not a party to this Agreement and
need not be joined as a party to any dispute that may arise out of this Agreement. With regard to this
Agreement, the officers, agents and employees of ITMO are acting solely in their official capacity and need not
be joined as a party to any dispute that may arise out of this Agreement.

  14.7 Notices. In addition to any other obligations the parties may have regarding notice, all notices or other
communications regarding termination, material breach, modification, or audit of this Agreement, an
Authorized EULA, or a license covered by either shall be copied to ITMO at the following address.

Information Technology Management Office
Procurement Services Division
1201 Main Street, Suite 600
Columbia, SC 29201

   14.8 Third Party Beneficiary. This Agreement and the Authorized EULAs are made solely and specifically
among and for the benefit of the Parties hereto, and their respective successors and assigns, and no other person
will have any rights, interest, or claims hereunder or be entitled to any benefits under or on account of this
Agreement or the Authorized EULAs as a third party beneficiary or otherwise.

   14.9 Assignment. Except as set forth below, neither party may assign or transfer this Agreement, the
Authorized EULAs, or any rights regarding either, without the prior written consent of ITMO. Reference S.C.
Code Ann. Regs § 19-445.2180. Such consent shall not be unreasonably withheld. Any attempted assignment,
delegation or transfer in derogation of this Paragraph shall be null and void.

     14.9.1 This Agreement and the Authorized EULAs, and any rights regarding either, may be assigned to
an affiliates of the Licensor, or to successors-in-interest of substantially all the assets of the Licensor, if the
assignee expressly assumes the Licensor's obligations under the assigned agreement. Licensor must give
Licensee reasonable prior notice of any assignment. As used in this item, affiliate means a legal entity that
controls, is controlled by, or is under common control with Licensor.

     14.9.2      If Licensee is reorganized such that certain operations or functions are transferred from Licensee
to a different public procurement unit, then in connection with such reorganization, a Licensee may, upon
written notice to Licensor, transfer licenses to another public procurement unit provided that the transferee is
performing some substantially similar business and/or operational functions as the original Licensee. Both
entities shall execute such paperwork as Licensor may reasonably require.

   14.10 Interpretation. Any question of interpretation or construction shall not be resolved by any rule
providing for interpretation or construction against the party who causes the uncertainty to exist or against the
drafters of this Agreement.

   14.11 Headings. The headings contained in this Agreement are for the purposes of convenience only and
are not intended to define or limit the contents of this Agreement.

   14.12 Publicity. Licensor agrees not to refer to Licensees in such a manner as to state or imply that either
Licensor or its Software is endorsed or preferred by Licensee, the State of South Carolina, or any unit of either.
The foregoing shall not prohibit the Licensor from identifying a Licensee as a customer in a customer list.




                                                        64
           3:18-cv-01887-JMC          Date Filed 01/04/19      Entry Number 43-1         Page 65 of 76


   14.13 Relationship Among Public Entities. Each Licensee's obligations and liabilities are independent of
every other Licensee's obligations and liabilities. Termination of one Licensee does not constitute grounds for
termination of a different Licensee.

   14.14 Language of Agreement & Notices. The language of this Agreement is English. If translated into
another language, this English version of the Agreement shall be controlling. All notices required or permitted
to be given hereunder shall be written in the English language.

   14.15 Survival of Obligations. The Parties' rights and obligations which, by their nature, would continue
beyond the termination, cancellation, rejection, or expiration of this Agreement shall survive such termination,
cancellation, rejection, or expiration, including, but not limited to, the rights and obligations created by the
following clauses: Intellectual Property Infringement, Limitation of Recovery, Audit, Bankruptcy, and General.

   14.16 Waiver & Modification. No waiver of any default by either party shall act as a waiver of a subsequent
or different default. The provisions of this Agreement and the Authorized EULAs may not be modified or
waived except by another agreement in writing executed by an authorized representative of Licensee and an
authorized representative of Licensor.

   14.17 Anti-Indemnification & Anti-Representation. Any provision in the Authorized EULAs is void to the
extent it imposes an obligation upon ITMO or a Licensee that would properly be characterized as an indemnity.
Licensee makes no representations or warranties to Licensor, and any language to the contrary is void.

   14.18 Statute of Limitations. Any provision in the Authorized EULAs is void to the extent that it modifies
the statute of limitations or alters the time period within which an action must be brought.

   14.19 Non-appropriations. Payment and performance obligations for succeeding fiscal periods shall be
subject to the availability and appropriation of funds therefore. When funds are not appropriated or otherwise
made available to support continuation of performance in a subsequent fiscal period, the contract shall be
cancelled.

   14.20 Attorneys' Fees. Except as otherwise provided in this Agreement, each party waives any claim it may
have to recover attorneys' fees from any other party.

   14.21 Users. A Licensee has no liability for any acts or omissions of any person that Licensee allows to use
the Software, unless such acts or omissions are within the scope of that person's employment or have been
properly authorized by Licensee.

   14.22 Privacy. As used in this paragraph, the term 'data' means any information regarding any person or
entity other than a Licensee that is gathered or acquired as a result of the Software licensed by Licensee being
used. Except to the extent fully disclosed in writing (e.g., a privacy policy or the Documentation) prior to
execution of this Agreement, Licensor represents that Software will not provide any entity other than Licensor
with any data. Notwithstanding anything to the contrary, Licensor agrees (i) not to use or retain data for any
purpose other than performing this contract, except to the extent that using or retaining state data is incidental to
contract administration, such as financial, administrative, cost or pricing, and (ii) not to sell, trade, or release
data. Upon request, Licensor shall provide written confirmation of compliance with this clause. Licensor agrees
that Licensee has no adequate remedy at law for a violation of Licensor's obligations under this paragraph.
Notwithstanding any other provision, Licensor's liability for breach of its obligation under this paragraph is
without any limitation whatsoever.


                                                         65
3:18-cv-01887-JMC   Date Filed 01/04/19   Entry Number 43-1   Page 66 of 76


                              EXHIBIT B
                            SOFTWARE LIST




                                    66
              3:18-cv-01887-JMC              Date Filed 01/04/19           Entry Number 43-1             Page 67 of 76


                                                            Attachment 6
                                                                                                                       Form 80-SC-EL-1
                                                                                                                       Adopted 05/27/80
                                                                                                                        Revised 07/01/88

                                                STATE OF SOUTH CAROLINA
                                             STANDARD EQUIPMENT AGREEMENT


This Agreement, made this              day of _______________, 20___, between ____________________________________
whose address is                                                                                           ______________
(Lessor) and _________________________________________, an agency of the State of South Carolina (Lessee).

If this Agreement is entered into as a result of a solicitation, in the event of an inconsistency between provisions of this Agreement and
other terms of the solicitation, the inconsistency shall be resolved by giving precedence to the terms and conditions of the solicitation.
This Agreement is entered into in connection with solicitation or contract number _____________.

Lessor hereby leases to Lessee the equipment described on the attached Exhibit A, upon the following terms:

1.       TERM OF LEASE

The term of this Agreement shall commence on the date of acceptance by Lessee and shall continue for a period of
unless sooner terminated by either party as provided herein. The initial term and renewal term cannot exceed a total of seven (7) years.

2.       RENTAL

Lessee agrees to pay rental of: (1) ________________________Dollars per ________________________during the term of this
Agreement, or (2) the amounts and upon the conditions stated in the Schedule of Payments attached as Exhibit B (To be provided by
Offeror). The first rental payment shall be due and payable on the day after the date of acceptance by Lessee. Subsequent payments
shall be due on the                 day of each                         thereafter.

South Carolina sales or use taxes shall be stated separately.

3.       DELIVERY

Delivery shall be not later than                        from date hereof, time being of the essence. Delivery costs shall be borne by,
and such costs shall not exceed                                .

4.       INSTALLATION

Lessor shall install the equipment at a suitable location designated by Lessee. Installation costs shall be borne by
___________________, and such costs shall not exceed

5.       ACCEPTANCE

Upon delivery and installation of the equipment at                              , Lessee shall test and inspect it, and if in good
working order, accept the equipment and acknowledge the acceptance in writing. The date of acceptance shall be the date upon which
Lessee acknowledges in writing that the equipment is installed and operating properly.

6.       MAINTENANCE

Lessee shall use the equipment in a careful and proper manner in compliance with its intended use. Lessor shall at its expense
maintain each item of equipment in good mechanical condition and working order. Lessee shall not be responsible for normal wear
and tear resulting from the use thereof.

         OR

Maintenance shall be as stated on the attached Exhibit C (To be provided by Offeror).


                                                                   67
              3:18-cv-01887-JMC              Date Filed 01/04/19           Entry Number 43-1             Page 68 of 76


7.        INSPECTION

Lessor shall have the right, upon reasonable prior notice to Lessee and during Lessee’s normal working hours, to inspect the
equipment and observe its use at the premises of Lessee.

8.        TITLE

The equipment shall at all times remain the property of Lessor and Lessee shall have no right, title, or interest therein except as
expressly set forth in this Agreement.

9.        GOVERNING LAW

This Agreement shall be governed in all respects by the laws of the State of South Carolina.

10.       HOLD HARMLESS

Lessor shall indemnify and save Lessee harmless from any and all liability, damages, expenses, causes of action, suits, claims or
judgments arising from injury to person or property resulting from delivery or transportation of equipment caused by the negligence of
Lessor, his agents or servants, and Lessor shall at its own expense, defend any and all suits which may be brought against Lessee,
either alone or in conjunction with others, upon any such liability or claim or claims.

11.       JURISDICTION

Lessor acknowledges that it is subject to the jurisdiction and process of the State of South Carolina as to all matters and disputes
arising pursuant to the Agreement and the performance thereof, including any questions as to liability for taxes, licenses, or fees levied
by the State or its political subdivisions. Lessor agrees to execute any and all agreements necessary to accomplish this provision.

12.       DEFAULT

Upon the failure of Lessee to make any payment when due, or upon the failure of Lessee to perform any other obligations imposed
upon it by this Agreement and upon the continuance of such failure after the receipt if thirty (30) days written notice thereof from
Lessor, Lessee shall be deemed to be in default and Lessor shall have the right to terminate this Agreement. Upon the failure of Lessor
to perform any obligation imposed upon it by this Agreement, and upon the continuance of such failure after receipt of
_______________________ days written notice thereof from Lessee, Lessor shall be deemed to be in default and Lessee shall have
the right to terminate this Agreement.

13.       TERMINATION

      (a) This Agreement may be terminated by Lessee’s giving thirty (30) days prior written notice of such termination to Lessor.
          Lessee shall negotiate reasonable termination costs, if applicable.

      (b) Upon the termination of this Agreement as a result of a default by Lessor, Lessee shall be entitled to proceed by appropriate
          court action to enforce specific performance of this Agreement, to recover damages for breach, or to take such other action as
          may be permitted by law.


14.       NON-APPROPRIATION CLAUSE

Notwithstanding any other provisions of this Agreement, the parties agree that the rental is payable by Lessee from appropriations,
grants, and monies from the State Legislature and other governmental entities. In the event sufficient appropriation, grants, and monies
are not made available to Lessee to pay this rent for any fiscal year, this Agreement shall terminate without further obligation of
Lessee. In such event, the chief executive officer of Lessee shall certify to Lessor that sufficient funds have not been made available to
Lessee to meet the obligations of this Agreement; and such certification shall be conclusive upon the parties.




                                                                   68
             3:18-cv-01887-JMC              Date Filed 01/04/19           Entry Number 43-1            Page 69 of 76

15.      RENEWAL

Lessee may, at its option by giving written notice to Lessor not less than thirty (30) days prior to the expiration of the initial term,
renew this Agreement for an additional term of ____________________________ upon the same terms and conditions as this
Agreement, provided that the initial term and the renewal term cannot exceed a total of seven (7) years.

16.      NOTICES

All notices and other communications made or required to be given under this Agreement shall be made in writing and mailed to the
other party at its address as set forth herein or at such address as the party may provide from time to time.

         Lessor’s address:

                                                                                 __________

         _________

         Lessee’s address:

                  ________

                                    ________


17.      ASSIGNMENT

Lessor may, with the prior approval of Lessee, assign its right to receive payment of rent hereunder, provided that such assignments
shall not relieve Lessor of its responsibility to perform any duty imposed herein.

18.      RELOCATION

In the event Lessee desires to relocate the equipment within its offices or elsewhere in South Carolina State Government, Lessor will
submit a price quotation not to exceed Lessor’s cost for the move or will prepare equipment to be moved by other mutually acceptable
means.

19.      PATENTS INDEMNITY

Lessor shall defend, at its own expense, any action brought against Lessee to the extent that it is based on a claim that the equipment
supplies by lessor infringes a United States Patent, and Lessor will pay any costs and will indemnify Lessee for all expenses which are
attributable to any such claim including any award of damages against Lessee, provided Lessee gives Lessor prompt notice in writing
of such claim, and further provided Lessor shall have sole control of the defense of any action on such claim and all negotiations for
its settlement or compromise. Should the equipment become, or in Lessor’s opinion be likely to become, the subject of a claim or
infringement of a United States Patent, Lessee shall permit Lessor, at its option and expense, either to procure for Lessee the right to
continue using the equipment, to replace or modify the same so that they become non-infringing, or to discontinue the use of the
equipment and accept its return. Lessor shall have no liability to Lessee with respect to any claim of patent infringement which is
based upon the combination of equipment supplied hereunder with equipment or devices not supplied by Lessor. The foregoing states
the entire liability of Lessor with respect to infringement of patents by the equipment.

20.      PAYMENTS

All payments due pursuant to this Agreement are solely the responsibility of the agency designated Lessee; the Office of General
Services has no liability with respect to payments or breaches.




                                                                  69
             3:18-cv-01887-JMC             Date Filed 01/04/19          Entry Number 43-1            Page 70 of 76


21.     ENTIRE AGREEMENT

This Agreement, attached exhibits hereto, and the solicitation documents, if any, constitute the entire Agreement between the parties
and shall not be amended, altered or changed except after prior written approval from the Office of General Services, in compliance
with the S.C. Consolidated Procurement Code, and by written agreement, signed by the parties.




        Accepted and executed the date stated above.

LESSOR:

BY:

ITS:

LESSEE:

BY:

ITS:                                                 ________




                                                                 70
          3:18-cv-01887-JMC        Date Filed 01/04/19     Entry Number 43-1       Page 71 of 76



                                                APPENDIX A

                              ON-SITE PRESENTATION AGENDA FORMAT




Agenda Items: The Oral Presentation will be limited to a total of three (3) hours, and will consist of the
following sections:


              TOPIC                                                                     Time Limit

   1. Introduction period                                                              15 Min

   2. Presentation of the script provided                                              2.5 Hrs

   3. Closing Remarks                                                                  15 Min

                                                   TOTAL:                               3 hours




                                                     71
         3:18-cv-01887-JMC     Date Filed 01/04/19     Entry Number 43-1      Page 72 of 76

                                            APPENDIX B
               Number of Precincts and Registered Voters by County as of November 2018

   County         Number         Total             County        Number          Total
                     of        Registered                           of         Registered
                  Precincts     Voters                           Precincts      Voters

ABBEVILLE                15          15,293 GREENWOOD                   50           40,728

AIKEN                    84         111,431 HAMPTON                     18           12,632

ALLENDALE                 8           5,837 HORRY                      124          217,912

ANDERSON                 80         118,055 JASPER                      15           18,924

BAMBERG                  13           9,375 KERSHAW                     34           41,690

BARNWELL                 15          13,445 LANCASTER                   36           58,775

BEAUFORT                 92         122,816 LAURENS                     34           38,620

BERKELEY                 88         124,954 LEE                         22           11,632

CALHOUN                  12          10,409 LEXINGTON                   96          180,687

CHARLESTON              182         279,555 McCORMICK                   11               7,064

CHEROKEE                 29          31,992 MARION                      17           21,004

CHESTER                  21          20,128 MARLBORO                    15           17,531

CHESTERFIELD             25          25,457 NEWBERRY                    30           23,034

CLARENDON                25          22,748 OCONEE                      31           49,887

COLLETON                 32          24,235 ORANGEBURG                  53           56,676

DARLINGTON               32          42,640 PICKENS                     61           70,161

DILLON                   20          18,658 RICHLAND                   152          253,417

DORCHESTER               90         101,113 SALUDA                      18           11,377

EDGEFIELD                12          16,697 SPARTANBURG                 98          181,212

FAIRFIELD                23          15,445 SUMTER                      58           67,821

FLORENCE                 65          85,619 UNION                       23           16,369

GEORGETOWN               36          43,140 WILLIAMSBURG                28           21,400

GREENVILLE              153         314,929 YORK                        98          172,925

                                                            Total Registered Voters 3,165,449




                                                  72
3:18-cv-01887-JMC    Date Filed 01/04/19    Entry Number 43-1      Page 73 of 76


                                APPENDIX C
     Absentee Participation Totals for 11/6/2018 Statewide General Election




                                       73
3:18-cv-01887-JMC     Date Filed 01/04/19    Entry Number 43-1     Page 74 of 76



                                APPENDIX C-1
     Absentee Participation Totals for 11/08/2016 Statewide General Election




                                       74
            3:18-cv-01887-JMC             Date Filed 01/04/19         Entry Number 43-1            Page 75 of 76


                                                      APPENDIX D
                                                     Business Proposal

Section 1: Total Fixed VSS Purchase Price (Complete turn-key solution)

        Attach spreadsheet(s) detailing amounts used in this section separately for the SEC and each county when applicable


                                          Amount


       Hardware              $


      Software               $


      Implementation         $


      Other                  $



         Grand Total        $                                       Note 1:
                                                                     Grand Total represents the complete cost to fully
                                                                     implement a turn-key VSS.


Section 2: Hardware And Software Maintenance for the SEC and each county

        Attach spreadsheet(s) detailing amounts used in this section separately for the SEC and each county when applicable


                             FY19-20      FY20-21     FY21-22       FY22-23    FY23-24     FY24-25       FY25-26        Amount


    Maintenance                                                                                                     $


    Software/Licensing                                                                                              $




                                                                                    Grand Total     $


Note 2:
       References the cost used for evaluation




                                                               75
              3:18-cv-01887-JMC              Date Filed 01/04/19         Entry Number 43-1            Page 76 of 76


                                                           APPENDIX D
                                                          Business Proposal
Section 3: Ballots and Consumables

         Attach spreadsheet(s) detailing amounts used in this section separately for the SEC and each county when applicable


                        FY19-20      FY20-21      FY21-22      FY22-23     FY23-24      FY24-25      FY25-26          Amount

Statewide                   4            1            2            1           4             1           2
Elections

Ballots                                                                                                          $


Consumables                                                                                                      $


Other                                                                                                            $


                                                                              Grand Total       $


Section 4: Electronic Poll Books

         Attach spreadsheet(s) detailing amounts used in this section separately for the SEC and each county when applicable

                          FY19-20      FY20-21      FY21-22     FY22-23       FY23-24    FY24-25      FY25-26          Amount


Hardware                                                                                                          $


Software                                                                                                          $


Implementation                                                                                                    $


Maintenance                                                                                                       $


Software/Licensing                                                                                                $


Other                                                                                                             $


                                                                                Total            $



                                                                  76
